Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

DATED OCTOBER 16, 2012

 

BY AND AMONG

 

ECOLAB INC.,

 

 ZEP VEHICLE CARE INC.,
a Georgia corporation,

 

ACUITY HOLDINGS, INC.

a Quebec Corporation,

 

ZEP INDUSTRIES B.V.

a Netherlands private limited liability company,

 

ZEP IP HOLDING LLC,
a Georgia limited liability company,

 

AND

 

ZEP INC.,

a Delaware corporation,
Solely for purposes of Section 11.14

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

PURCHASED ASSETS; LIABILITIES

1

1.1.

Purchase and Sale of Assets

1

1.2.

Retained Assets

4

1.3.

Assumed Liabilities

5

1.4.

Retained Liabilities

6

 

 

 

ARTICLE 2

PURCHASE PRICE

6

2.1.

Purchase Price

6

2.2.

Tax Allocation

6

2.3.

Balance Sheet Adjustment

7

 

 

 

ARTICLE 3

CLOSING

10

3.1.

Closing; Closing Date

10

3.2.

Seller Closing Deliveries

10

3.3.

Buyer Closing Deliveries

12

3.4.

Non-Assignable Purchased Assets

12

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

13

4.1.

Organization, Standing and Corporate Power

14

4.2.

Authority; Approvals

14

4.3.

Absence of Breach

15

4.4.

Consents and Filings

15

4.5.

Financial Statements

16

4.6.

Absence of Certain Changes

16

4.7.

Real Property

17

4.8.

Tangible Personal Property

17

4.9.

Accounts Receivable

17

4.10.

Proceedings; Orders

18

4.11.

Compliance with Laws; Permits

18

4.12.

Tax Matters

18

4.13.

Employment Matters

19

4.14.

Employee Benefits

20

4.15.

Intellectual Property

20

4.16.

Contracts

22

4.17.

Environmental Matters

23

4.18.

Customers and Suppliers

23

4.19.

Warranties

24

4.20.

Products Liability

24

4.21.

Sufficiency of Purchased Assets

25

4.22.

Brokers

25

4.23.

Absence of Certain Business Practices

25

4.24.

NO OTHER REPRESENTATIONS AND WARRANTIES

25

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

26

5.1.

Organization; Standing; Corporate Power

26

5.2.

Authority; Approvals

26

5.3.

No Conflict of Organizational Documents and Laws

26

5.4.

Consents

27

5.5.

Litigation

27

5.6.

Finder’s Fee

27

5.7.

Available Funds

27

 

 

 

ARTICLE 6

PRE-CLOSING COVENANTS AND AGREEMENTS

27

6.1.

Conduct of Business

27

6.2.

Access to Information; Confidentiality

29

6.3.

Reasonable Efforts; Filings; Notification

30

6.4.

Fees and Expenses

32

6.5.

Employees

32

6.6.

Patent Claims

34

 

 

 

ARTICLE 7

OTHER COVENANTS AND AGREEMENTS

34

7.1.

Public Announcement

34

7.2.

Noncompetition; Nonsolicitation

34

7.3.

Product Returns

36

7.4.

Transfer Taxes/ Tax Elections

36

7.5.

Retention of and Access to Records

38

7.6.

Further Assurances

38

7.7.

Insurance Proceeds

38

7.8.

Historical Audited Financial Statements

38

 

 

 

ARTICLE 8

CONDITIONS TO CLOSING

39

8.1.

Conditions to Buyers’ and Seller’s Obligations

39

8.2.

Conditions to Buyers’ Obligations

39

8.3.

Conditions to Seller’s Obligations

40

 

 

 

ARTICLE 9

TERMINATION

40

9.1.

Termination

40

9.2.

Obligations Upon Termination

41

 

 

 

ARTICLE 10

SURVIVAL AND INDEMNIFICATION

42

10.1.

Survival

42

10.2.

Indemnification of Seller Indemnified Parties

42

10.3.

Indemnification of Buyer Indemnified Parties

42

10.4.

Limitations on Indemnification

43

10.5.

Indemnification Claims Procedures

44

10.6.

Third Party Proceedings

45

10.7.

Tax Treatment

46

10.8.

Exclusive Remedy

46

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 11

MISCELLANEOUS PROVISIONS

47

11.1.

Interpretation and Usage

47

11.2.

Amendment and Modification

47

11.3.

Waiver of Compliance; Consents

48

11.4.

No Third Party Beneficiaries

48

11.5.

Expenses

48

11.6.

Notices

48

11.7.

Assignment

49

11.8.

Governing Law and Venue

49

11.9.

Counterparts

50

11.10.

Enforcement

50

11.11.

Entire Agreement

50

11.12.

Severability

50

11.13.

WAIVER OF JURY TRIAL

50

11.14.

Guaranty

51

 

 

 

ARTICLE 12

DEFINITIONS

51

 

iii

--------------------------------------------------------------------------------


 

Appendix A

Definitions

 

 

Exhibit A

Form of Bill of Sale

Exhibit B

Form of Assignment and Assumption Agreement

Exhibit C

Form of Patent Assignment Agreement

Exhibit D

Form of Trademark Assignment Agreement

Exhibit E

Form of Transition Services Agreement

Exhibit F

Form of Manufacture and Supply Agreement

Exhibit G

Form of IP Use Transition Agreement

Exhibit H

Form of Shared IP License

Exhibit I

Form of Camco Supply Agreement

Exhibit J

Form of Distributorship Agreement

 

 

Purchased Assets:

 

Schedule 1.1(a)(i)

Tangible Personal Property

Schedule 1.1(a)(ii)

Accounts Receivable

Schedule 1.1(a)(iii)

Assigned Contracts

Schedule 1.1(a)(iv)

Specified Seller Owned Intellectual Property

Schedule 1.1(a)(iv)

Specified Seller Licensed Intellectual Property

Schedule 1.1(a)(viii)

Deposits

Schedule 1.1(b)(i)

European Purchased Assets

Schedule1.1(b)(ii)

Canadian Purchased Assets

 

 

Closing Requirements:

 

Schedule 3.2(i)

Required Consents

 

 

Seller Disclosure Schedule:

 

Schedule 4.1

Foreign Qualifications

Schedule 4.4

Seller Consents

Schedule 4.6

Absence of Certain Changes

Schedule 4.7

Leased Real Property

Schedule 4.10

Proceedings

Schedule 4.11(a)

Compliance with Law

Schedule 4.13(a)

Business Employee Information

Schedule 4.14

Benefit Plans

Schedule 4.16(a)

Contracts

Schedule 4.17

Environmental Compliance

Schedule 4.17

Environmental Liabilities

Schedule 4.18(a)

Customers

Schedule 4.18(b)

Suppliers

Schedule 4.19

Products; Warranties

Schedule 4.22

Seller Broker Fees

 

 

Other Schedules:

 

Schedule 5.4

Buyer Consents

Schedule 6.1

Conduct of Business

Schedule 6.5

Business Employees

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is entered into as of
October 16, 2012, by and among (1) Ecolab Inc., a Delaware corporation
(“Seller”), (2) Zep Vehicle Care Inc., a Georgia corporation (“US Buyer”),
(3) Acuity Holdings, Inc., a Quebec Corporation (“Canadian Buyer”), (4) Zep
Industries B.V., a Netherlands private limited liability company (“European
Buyer”); (5) Zep IP Holding LLC, a Georgia limited liability company (“IP Buyer”
and together with US Buyer, Canadian Buyer, and European Buyer, the “Buyers”),
and (6) solely for purposes of Sections 1.1(b)(i), 1.1(b)(ii) and 11.14, Zep
Inc., a Delaware corporation, (“Parent”).

 

RECITALS

 

A.            This Agreement sets forth the terms and conditions upon which
Seller will, or will cause Seller’s Affiliates or the Seller’s IP Sub to,
(i) sell to Buyers and Buyers will purchase from Seller certain assets of Seller
that are used primarily or exclusively in Seller’s vehicle care division, which
division engages in the manufacture and distribution of cleaning chemicals and
dispensing equipment and other supplies for commercial vehicle care markets (the
“Business”) and (ii) license to one or more Buyers certain Intellectual Property
of Seller that is used, but not used exclusively, in the Business.

 

B.            Unless otherwise defined herein, capitalized terms used in this
Agreement will have the meanings specified in ARTICLE 12.

 

C.            The Buyer Board, and all shareholders or other governing bodies
whose approval may be required, has approved this Agreement and determined that
the transactions contemplated hereby are in the best interests of the Buyers.

 

In consideration of the representations, warranties, covenants and agreements
contained herein, and intending to be legally bound, the parties agree as
follows:

 

ARTICLE 1
PURCHASED ASSETS; LIABILITIES

 

1.1.          Purchase and Sale of Assets.

 

(a)           Subject to the terms and conditions contained in this Agreement,
at the Closing, Seller will, and will cause the Seller’s Affiliates to, sell,
convey, transfer, assign and deliver to Buyers, and Buyers will purchase and
receive from Seller and Seller’s Affiliates, free and clear of any Encumbrances
other than Permitted Encumbrances, all of Seller’s and Seller’s Affiliates’
right, title and interest in and to the assets, properties and rights of Seller
and Seller’s Affiliates that are used primarily or exclusively in the Business
as presently conducted except for the Retained Assets, including Seller’s and
Seller’s Affiliates’ right, title and interest in the following (collectively,
excluding the Retained Assets, the “Purchased Assets”):

 

(i)            all of Seller’s and Seller’s Affiliates’ right, title and
interest in and to all tangible personal property and capital equipment used
primarily or

 

--------------------------------------------------------------------------------


 

exclusively in the operation of the Business, including, but not limited to,
machinery, equipment, tools, computer hardware, supplies, materials, handheld
devices, other mobile equipment and other items of tangible personal property
that are used primarily or exclusively in the Business as presently conducted,
including all merchandising and dispensing equipment held at or in transit to
customers’ facilities which is provided to customers in conjunction with their
use of products of the Business, together with any express or implied warranty
by the manufacturers, lessors or suppliers of such assets or any component
thereof and all maintenance records and other documents relating thereto,
including the tangible personal property listed on Schedule 1.1(a)(i)(the
“Tangible Personal Property”);

 

(ii)           all of Seller’s and Seller’s Affiliates’ right, title and
interest in and to all accounts and notes receivable, and all other receivables
arising out of the operation of the Business, regardless of when due and
payable, together with the full benefit of any security and other rights
relating thereto (excluding, however, any accounts and notes receivable from
customers located in Australia and New Zealand) (the “Accounts Receivable”);

 

(iii)          all of Seller’s and Seller’s Affiliates’ right, title and
interest in and to all rights and benefits under the Contracts listed or
described on Schedule 1.1(a)(iii) (the “Assigned Contracts”);

 

(iv)          all of Seller’s and Seller’s Affiliates’ right, title and interest
in and to the Intellectual Property that is used primarily or exclusively in the
operation of the Business, including, without limitation, the Intellectual
Property owned by Seller or any of Seller’s Affiliates and listed on
Schedule 1.1(a)(iv)(A) and the Intellectual Property that is licensed by Seller
(or any Seller Affiliate) and listed on Schedule 1.1(a)(iv)(B) (collectively,
the “Transferred Intellectual Property”);

 

(v)           to the extent transferable, all of Seller’s and Seller’s
Affiliates’ right, title and interest in and to all Permits held relating
primarily or exclusively for use in the Business or relating primarily or
exclusively to the ownership of the Purchased Assets, in each case, as of the
Closing;

 

(vi)          (A) all customer and vendor lists relating primarily or
exclusively to the Business as conducted as of the Closing, all files and
documents (including credit information) to the extent relating primarily or
exclusively to customers and vendors of the Business or the Purchased Assets, in
each case, as of the Closing, (B) all production data, equipment maintenance
data, accounting records, sales and promotional data, advertising materials,
cost and pricing information, business plans, reference catalogs and other such
data and records in each case only to the extent relating primarily or
exclusively to the Business as of the Closing, (C) any and all material safety
data sheets, labels and similar product and safety data and all studies, data,
reports, or information related to all products, MSDS, labels or other materials
for products sold exclusively in the Business, (D) any and all laboratory notes,
test results and other research and development

 

2

--------------------------------------------------------------------------------


 

(whether on-going or complete) for products, developments or research included
in the Transferred Intellectual Property; and (E) except as provided in
Section 1.2(l) all employment and payroll information related to any Transferred
Employee (the “Business Information”); provided, however, that Seller is
entitled to retain copies of any such materials that are used in any other
Seller’s businesses, related to the Retained Assets or that are reasonably
necessary for Seller’s tax, accounting, legal or other reasonable business
purpose;

 

(vii)         all of Seller’s and Seller’s Affiliates’ rights, claims, credits,
causes of action or rights of set-off against third parties arising out of the
warranties, representations and guarantees made by suppliers, manufacturers,
contractors and other third parties with respect to any of the Purchased Assets;

 

(viii)        all deposits, advances, pre-paid expenses and credits of Seller
that are used in the Business, including without limitation those of the nature
listed on Schedule 1.1(a)(viii) of the Seller Disclosure Schedule (the
“Deposits”); provided that Buyer will not purchase or acquire any cash of
Seller.

 

(ix)           to the extent such transfer is permitted under Law any rights of
Seller or Seller’s Affiliates under and pursuant to any (i) employment or
similar agreement with respect to non-solicitation, non-competition,
non-disparagement and similar clauses; (ii) invention assignment or similar
agreements with any employee, officer or agent; and (iii) non-competition or
non-solicitation agreements of any employee, officer or agent, in each case, to
the extent, but only to the extent, related to the Business; and

 

(x)            all goodwill of the Business and the Transferred Intellectual
Property.

 

(b)           Notwithstanding the provisions of the Section 1.1(a), Seller shall
transfer and assign the following rights included within the Purchased Assets to
the following Buyers:

 

(i)            All license and similar rights under and pursuant to the ITW
License for use in jurisdictions other than the United States and Canada shall
be transferred, sold and assigned to Parent as agent for, in the name of and for
the benefit of, European Buyer (the “European Purchased Assets”);

 

(ii)           All license and similar rights under and pursuant to the ITW
License for use within Canada together with the Purchased Assets set forth on
Schedule 1.1(b)(ii) shall be transferred, sold and assigned to Parent as agent
for, in the name of and for the benefit of, the Canadian Buyer (the “Canadian
Purchased Assets”); and

 

(iii)          All other purchased assets shall be transferred, sold and
assigned to the US Buyer;

 

3

--------------------------------------------------------------------------------


 

1.2.          Retained Assets.  Notwithstanding anything in Section 1.1 to the
contrary, no Buyer is purchasing from Seller, nor any of its Affiliates, and
neither Seller nor any of its Affiliates, is selling to any of the Buyers, the
following assets, properties and rights of Seller or Seller’s Affiliates
(collectively, the “Retained Assets”):

 

(a)           all right, title and interest in and to all cash, cash
equivalents, short-term instruments and all similar types of investments, such
as certificates of deposits, treasury bills and other securities;

 

(b)           all right, title and interest in and to Real Property (whether
owned or leased by Seller);

 

(c)           any raw materials, work-in-process or finished goods inventories
of any of the Seller or any of its Affiliates, whether or not held for use in
the Business;

 

(d)           All Contracts other than Assigned Contracts;

 

(e)           all Patents and Trademarks and other Intellectual Property being
licensed to Buyer under the IP Use Transition Agreement or the Shared IP License
(subject to Buyer’s rights under those agreements);

 

(f)            all patents, patent applications and registered trademarks not
listed on Schedule 1.1(a)(iv)(A) or Schedule 1.1(a)(iv)(B) and all other
Intellectual Property other than the Transferred Intellectual Property;

 

(g)           all licenses for routine office software or other shrink-wrap or
click-wrap software and all rights to software that is subject to enterprise
software licenses;

 

(h)           all furniture and any general office equipment or supplies that
are readily procurable from third party sources;

 

(i)            all vehicles other than the vehicles subject to leases that are
included in the Assigned Contracts;

 

(j)            all accounts receivable from customers located in Australia or
New Zealand and all tangible assets used in the conduct of the Business and
located in Australia or New Zealand;

 

(k)           all rights in and to all names and Marks incorporating “Ecolab” or
any derivation therefrom and all corporate symbols or logos incorporating
“Ecolab” either alone or in combination with any other word or mark and any and
all good will represented thereby or pertaining thereto, subject to Buyer’s
rights under the IP Use Transition Agreement;

 

(l)            any information or data relating to any Transferred Employee that
either (i) Seller is prohibited by Law from transferring to Buyer or (ii) such
Transferred Employee has not provided written consent to Buyer to receive such
information or data;

 

4

--------------------------------------------------------------------------------


 

(m)          any information or data relating to employees of Seller who are not
Transferred Employees;

 

(n)           all litigation files and the information contained therein;

 

(o)           all loans or other obligations due from employees of Seller or its
Affiliates;

 

(p)           Seller’s corporate charter, qualifications to conduct business as
a foreign corporation, arrangements with registered agents relating to foreign
qualification, taxpayer and other identification numbers, seals, minute books,
shareholder and stock transfer records and all other similar corporate records
of Seller;

 

(q)           all income Tax refunds, deductions and credits relating to Taxes
paid for all periods or portions of periods ending prior to the Closing;

 

(r)            all proceeds arising from or relating to any Proceeding or Order
to which Seller or any of its Affiliates is a party or is otherwise bound;

 

(s)           all Benefit Plans of Seller or its Affiliates and all assets
thereof and related thereto;

 

(t)            subject to Section 7.7, all insurance policies and all rights and
interests thereunder or in connection therewith;

 

(u)           all rights of Seller under this Agreement and the Ancillary
Documents;

 

(v)           all documents related to a Retained Asset or a Retained Liability;
and

 

(w)          except as specifically described in Section 1.1, or listed or
described in any Schedule referenced therein, all assets, whether or not
described above, tangible or intangible, owned, leased or held for use by Seller
or any Affiliate of Seller that are not exclusively or primarily used in the
Business as presently conducted.

 

1.3.          Assumed Liabilities.  Buyer will, without any further
responsibility or liability of, or recourse to, Seller, or any of it directors,
shareholders, officers, employees, agents, consultants, representatives,
Affiliates, successors or assigns, absolutely and irrevocably assume and will
become liable for the following Liabilities, whether or not reflected in the
Schedules hereto, and without regard to the manner in which any Purchased Assets
are transferred in any jurisdiction:  (i) all Liabilities arising out of the
Assigned Contracts including the “Accrued Corporate Acct Rebates-US”, the
“Accrued Handling Fees” and the “Misc Liability” in each case included in the
definition of Closing Modified Working Capital and arising under an Assigned
Contract but excluding any liability or obligation resulting from, arising out
of, or caused by (A) tort, infringement or violation of Law by Seller or
Seller’s Affiliates occurring prior to the Effective Time; (B) any breach by
Seller or any Seller Affiliate of such Assigned Contract occurring prior to the
Effective Time; (C) any facts, events, actions, or circumstances that occurred
or failed to occur prior to the Effective Time which by themselves, or with
notice or passage of time, would result in or give rise to a default or breach
by any Buyer of such Assigned

 

5

--------------------------------------------------------------------------------


 

Contract; (D) any indemnification (or similar) obligation under and pursuant to
Assigned Contracts to the extent arising from any facts, events, actions, or
circumstances that occurred or failed to occur prior to the Effective Time; and
(E) any Assigned Contract with respect to the operation of the Business in
Australia and New Zealand; (ii) accrued customer rebates (excluding customers in
Australia and New Zealand) arising exclusively or primarily from the operations
of the Business in the Ordinary Course of Business prior to the Effective Time,
to the extent, but only to the extent, the same are accrued on the Final Closing
Balance Sheet; and (iii) except with respect to customers in Australia and New
Zealand, all Liabilities under warranties given by Seller in the Ordinary Course
of Business prior to the Effective Time and the obligations with respect to
product returns set forth in Section 7.3 in each case under this clause (iii) to
the extent, but only to the extent, the same are accrued on, or reflected in the
allowances on, the Final Closing Balance Sheet (collectively, the “Assumed
Liabilities”).

 

1.4.          Retained Liabilities.  Except for the Assumed Liabilities, Buyer
is not assuming and expressly disclaims the assumption of any Liabilities of
Seller and its Affiliates (all Liabilities of Seller and its Affiliates other
than the Assumed Liabilities are referred to herein as the “Retained
Liabilities”).  For greater certainty, the Retained Liabilities include all
vendor payables and accrued compensation arising out of the operation of the
Business, notwithstanding that such items were taken into account when
determining the amount of the Target Modified Net Working Capital.

 

ARTICLE 2
PURCHASE PRICE

 

2.1.          Purchase Price.

 

(a)           The consideration for the Purchased Assets (the “Purchase Price”)
will be (i)One Hundred Twenty Million Dollars($120,000,000.00) (as may be
further adjusted pursuant to Section 2.3) (the “Cash Consideration”); and
(ii) the assumption of the Assumed Liabilities.

 

(b)           The Purchase Price shall be allocated amongst the Purchased Assets
as follows:

 

(i)            US$2,000,000 (the “Canadian Consideration”) for the Canadian
Purchased Assets;

 

(ii)           US$1,500,000 (the “European Consideration”) for the European
Purchased Assets; and

 

(iii)          the remainder of the Purchase Price for the other Purchased
Assets.

 

2.2.          Tax Allocation.

 

(a)           Buyer and Seller will allocate the purchase price for the
Purchased Assets in accordance with the applicable provisions of Section 1060 of
the Code and the Treasury regulations promulgated thereunder (the “U.S. Price
Allocation”).  Within sixty (60) days following the Closing Date, Buyer shall
provide Seller with statements (“Price

 

6

--------------------------------------------------------------------------------


 

Allocation Statement”) containing Buyer’s proposed U.S. Price Allocation (“Price
Allocation”).  If Seller does not notify Buyer that Seller objects to Buyer’s
proposed Price Allocation within twenty (20) days after delivery thereof,
Buyer’s proposed Price Allocation shall be deemed the “Final Price Allocation”. 
If within twenty (20) days after the delivery of the Price Allocation Statement,
Seller notifies Buyer that Seller objects to Buyer’s proposed Price Allocation
contained in the Price Allocation Statement, Buyer and Seller shall negotiate in
good faith to resolve such dispute within twenty (20) days of Buyer’s
notification and the Price Allocation agreed to by Buyer and Seller shall be
deemed the Final Price Allocation.  Each of Buyer and Seller shall prepare and
timely file all Tax Returns, including, without limitation, IRS Form 8594 (and
all supplements thereto) reflecting the Final Price Allocation for the taxable
year that includes the Closing Date and to make any timely filing required by
applicable state or local laws.  None of Buyer and Seller shall take any
position inconsistent with the Final Price Allocation in the preparation of
financial statements, the filing of any Tax Returns or in the course of any
audit by any Taxing Authority, Tax review or Tax proceeding relating to any Tax
Returns.  In the event that Buyer and Seller are unable to agree to a Final
Purchase Price Allocation, there shall be no Final Purchase Price Allocation and
the prior two sentences shall not apply.

 

(b)           The parties hereto shall allocate the Canadian Consideration  in
accordance with the fair market value of each of the Canadian Purchased Assets
(the “Canadian Price Allocation”).  Prior to Closing, Buyer and Seller shall
agree on the Canadian Price Allocation, provided that if within ten (10) days
prior to the expected Closing Date, Buyer and Seller do not so agree, they shall
jointly hire a third party valuation firm to determine, prior to Closing, the
Canadian Price Allocation (as agreed to or determined pursuant to this
Section 2.2(b) the “Final Canadian Price Allocation”).  The parties shall
allocate the Canadian Purchase Price in accordance with the Final Canadian Price
Allocation.  The parties shall not take any position inconsistent with such
allocation in the preparation of financial statements, the filing of any Tax
Returns or in the course of any audit by any Authority, Tax review or Tax
proceeding relating to any Tax Returns.

 

2.3.          Balance Sheet Adjustment.

 

(a)           The amount of Cash Consideration shall be adjusted on the Closing
Date in accordance with this Section 2.3(a):

 

(i)            Not less than five (5) Business Days prior to the scheduled
Closing Date, Seller shall provide US Buyer with a good faith estimate of the
Closing Modified Net Working Capital as of the Effective Time (“Seller’s
Estimate”), and a calculation, as applicable, of the amount by which the Target
Modified Net Working Capital is greater than Seller’s Estimate or the amount by
which the Target Modified Net Working Capital is less than Seller’s Estimate. 
US Buyer shall have three (3) Business Days to propose reasonable adjustments to
Seller’s Estimate in good faith (the Seller’s Estimate, as such amount would be
adjusted per Buyer’s proposal, the “Buyer’s Estimate”). If Seller disagrees with
Buyer’s

 

7

--------------------------------------------------------------------------------


 

Estimate, Seller and US Buyer shall negotiate in good faith to immediately
resolve any disputes regarding the estimated amount.

 

(ii)           The “Estimated Modified Net Working Capital” shall mean either
the amount, if any, agreed to by Seller and US Buyer or if Seller and US Buyer
are unable to resolve the disagreement prior to the scheduled Closing, then the
arithmetic average of Seller’s Estimate and Buyer’s Estimate.

 

(iii)          If the Estimated Modified Net Working Capital exceeds Target
Modified Net Working Capital, then the Cash Consideration paid at Closing will
be increased dollar for dollar by such excess or if the Target Modified Net
Working Capital exceeds the Estimated Modified Net Working Capital, then the
Cash Consideration paid at Closing will be decreased dollar for dollar by such
excess.

 

(b)           The Cash Consideration paid by Buyers will be adjusted as provided
in Section 2.3(b)(iv) below (any such adjustment, the “Closing Adjustment
Amount”).

 

(i)            Within 60 days after the Closing Date, US Buyer will deliver to
Seller a balance sheet of the Business as of the Closing Date (the “Closing
Balance Sheet”) and a calculation of the Closing Modified Net Working Capital as
at the Effective Time in each case prepared in conformity with the Accounting
Principles together with supporting schedules, analyses and work papers, if any,
supporting the Closing Balance Sheet (the “Buyer’s Closing Estimate”).

 

(ii)           Seller will have thirty (30) days after its receipt of US Buyer’s
Closing Estimate to notify US Buyer in writing of any objections to US Buyer’s
Closing Estimate), specifying in reasonable detail the nature of and basis for
each objection (a “Balance Sheet Objection Notice”).  Seller (and Seller’s
accountants and other designated representatives) will be given reasonable
access to all relevant books, records and employees of US Buyer (and of US
Buyer’s accountants) to the extent reasonably required to complete its review of
US Buyer’s Closing Estimate.  Any such Balance Sheet Objection Notice will
specify those individual line items in US Buyer’s Closing Estimate with which
Seller disagrees and the items, facts, amounts, calculations, or valuations used
to determine such line items.  Seller will be deemed to have agreed with all
line items or amounts contained in US Buyer’s Closing Estimate and all
calculations, items, facts, amounts or valuations that are identified with
reasonable specificity in US Buyer’s Closing Estimate and used in determining
any line item of US Buyer’s Closing Estimate unless, and only to the extent,
such items, facts, amounts, calculations or valuations are specifically and
timely objected to in a Balance Sheet Objection Notice.  If Seller fails to
timely deliver a Balance Sheet Objection Notice, Seller will be deemed to have
accepted and agreed to US Buyer’s Closing Estimate.  If Seller timely delivers a
Balance Sheet Objection Notice, Seller and US Buyer will, within 30 days
following the date of such notice (the “Balance Sheet Resolution Period”),
attempt in good faith to resolve their differences, and any resolution agreed to
between them in writing as to disputed

 

8

--------------------------------------------------------------------------------


 

items will be final, binding and conclusive on, and nonappealable by, the
parties hereto.

 

(iii)          If, at the conclusion of the Balance Sheet Resolution Period,
Seller and US Buyer have not reached an agreement regarding Seller’s objections,
then all issues set forth in the Balance Sheet Objection Notice remaining in
dispute or the items in dispute pursuant to this Section 2.3(b), may, at the
election of either Seller or US Buyer, be submitted for resolution to the New
York office of Grant Thornton LLP or, if the New York office of Grant Thornton
is unwilling or unable to serve in such capacity, a Neutral Auditor.  Each party
agrees to execute, if requested by the Neutral Auditor, a reasonable engagement
letter.  All fees and expenses relating to the work, if any, to be performed by
the Neutral Auditor will be borne by Seller and US Buyer based on the percentage
which the portion of the contested amount not awarded to such party bears to the
amount actually contested by the parties.  Except as provided in the preceding
sentences, all other costs and expenses incurred by the parties in connection
with resolving any dispute before the Neutral Auditor will be borne by the party
incurring such costs and expenses.  The Neutral Auditor will act as an
arbitrator to determine, based solely on the presentations by Seller and US
Buyer (which will be deemed to include any work papers, records, accounts or
similar materials delivered to the Neutral Auditor by US Buyer or Seller in
connection with such presentations and any materials delivered to the Neutral
Auditor in response to requests by the Neutral Auditor), and not by independent
review, only those specific line items and amounts in US Buyer’s Closing
Estimate to which Seller has timely objected pursuant to Section 2.3(b)(ii) and
which US Buyer and Seller have been unable to resolve.  Each of US Buyer and
Seller will use its reasonable best efforts to make its presentation as promptly
as practicable following submission to the Neutral Auditor of the disputed
items, and each such party will be entitled, as part of its presentation, to
respond to the presentation of the other party and any question or requests of
the Neutral Auditor.  The Neutral Auditor will be instructed by US Buyer and
Seller to deliver its determination within thirty (30) days of its engagement
(which engagement will be made no later than three (3) Business Days after an
election by either Seller or US Buyer to submit the objections to the Neutral
Auditor) or as soon thereafter as possible.  In deciding any matter, the Neutral
Auditor (i) may only assign values to items in dispute and such values must be
the same as or between the values asserted by US Buyer and Seller; (ii) will
make all calculations in accordance with the Accounting Principles; and
(iii) will be bound by the express terms of this Agreement, including this
section, and the definitions contained herein.  The Neutral Auditor’s
determination (i) will be set forth in a written statement delivered to Seller
and US Buyer; (ii) will be final, binding and conclusive on, and nonappealable
by, the parties hereto (except in the case of fraud); and (iii) will be
enforceable as a judgment in any court of competent jurisdiction.  The term
“Final Closing Balance Sheet” means the definitive Closing Balance Sheet agreed
(or deemed agreed) upon between Seller and US Buyer in accordance with
Section 2.3(b)(ii) or, if Seller and US Buyer do not reach agreement in
accordance with Section 2.3(b)(ii), the definitive Closing Balance Sheet
resulting from the determination made by the Neutral Auditor in

 

9

--------------------------------------------------------------------------------


 

accordance with this Section 2.3(b)(iii) (in addition to those items theretofore
agreed to between Seller and US Buyer).

 

(iv)          If the Closing Modified Net Working Capital (as reflected on the
Final Closing Balance Sheet) exceeds Estimated Modified Net Working Capital,
then the Cash Consideration will be increased dollar for dollar by such excess
or if the Estimated Modified Net Working Capital exceeds the Closing Modified
Net Working Capital, then the Cash Consideration will be decreased dollar for
dollar by such excess.  Any such increase or decrease is referred to as the
“Final Adjustment Amount”.

 

(v)           US Buyer or Seller, as applicable, will pay any Final Adjustment
Amount in full, by wire transfer of immediately available funds to an account
specified in writing by the receiving party within five (5) Business Days after
the Final Closing Balance Sheet is agreed (or deemed agreed) upon between US
Buyer and Seller or determined by the Neutral Auditor (the “Due Date”) with
interest at a rate of four percent (4%) per annum from the Closing Date through
the Due Date.  If any such payment is not paid when due, such payment will
include interest on the Final Adjustment Amount at the rate of five percent (5%)
per annum from the Due Date through the date on which payment is made.

 

ARTICLE 3
CLOSING

 

3.1.          Closing; Closing Date.  The closing and effectiveness of the
transactions contemplated by this Agreement (the “Closing”) will take place at
the offices of Oppenheimer Wolff & Donnelly LLP, Suite 2000 Campbell Mithun
Tower, 222 South Ninth Street, Minneapolis, Minnesota 55402, as soon as
practicable (but not more than three (3) Business Days) after the conditions in
ARTICLE 8 have been satisfied or, to the extent permitted by applicable Law,
waived (other than those conditions which by their terms are to be satisfied at
the Closing, but subject to the satisfaction or waiver of those conditions), or
at such other place and on such other date as US Buyer and Seller may agree in
writing; provided that the Closing shall not occur prior to December 1, 2012
(such date on which the Closing occurs, the “Closing Date”).  The Closing may be
consummated through the remote exchange of electronic copies of executed
documents on the Closing Date, followed by physical delivery of manually
executed copies.  To the extent permitted by Law and GAAP, for Tax and
accounting purposes, the parties will treat the Closing as being effective as of
12:01 a.m. Central Time on the Closing Date (the “Effective Time”), such that US
Buyer shall be treated as the owner of the Purchased Assets on and after the
Effective Time.

 

3.2.          Seller Closing Deliveries.  At the Closing, Seller will deliver or
cause to be delivered to US Buyer all of the following:

 

(a)           a bill of sale duly executed by Seller (and/or the applicable
Seller Affiliate) conveying the Purchased Assets to the applicable Buyer or
Buyers (other than the Assigned Contracts, Patents and Marks), in form and
substance substantially as set forth in Exhibit A (the “Bill of Sale”)

 

10

--------------------------------------------------------------------------------


 

(b)                                 an assignment and assumption agreement duly
executed by Seller (and/or the applicable Seller Affiliate) in relation to the
Assigned Contracts and the Assumed Liabilities, in form and substance
substantially as set forth in Exhibit B (the “Assignment and Assumption
Agreement”);

 

(c)                                  a patent assignment agreement duly executed
by Seller or Seller’s IP Sub conveying to the applicable Buyer or Buyers the
Patents included in the Transferred Intellectual Property, in form and substance
substantially as set forth in Exhibit C (the “Patent Assignment Agreement”);

 

(d)                                 a trademark assignment agreement duly
executed by Seller or Seller’s IP Sub conveying to the applicable Buyer or
Buyers the Marks included in the Transferred Intellectual Property, in form and
substance substantially as set forth in Exhibit D (the “Trademark Assignment
Agreement”);

 

(e)                                  a transition services agreement duly
executed by Seller (and/or the applicable Seller Affiliate) pursuant to which
Seller will provide specified administrative services to Buyers, in form and
substance substantially as set forth in Exhibit E (the “Transition Services
Agreement”);

 

(f)                                    a product manufacturing and supply
agreement duly executed by Seller (and/or the applicable Seller Affiliate)
pursuant to which Seller will provide contract manufacturing and supply services
to the applicable Buyer or Buyers, in form and substance substantially as set
forth in Exhibit F (the “Manufacture and Supply Agreement”);

 

(g)                                 an agreement with respect to the use of
certain Intellectual Property by the applicable Buyer or Buyers, in form and
substance substantially as set forth in Exhibit G (the “IP Use Transition
Agreement”);

 

(h)                                 an intellectual property license agreement
pursuant to which the applicable Buyer or Buyers will receive from Seller or
Seller’ IP Sub a worldwide, royalty-free, license to the Retained Shared
Intellectual Property, in form and substance substantially as set forth in
Exhibit H (the “Shared IP License”), with such modifications thereto as is
necessary so that the scope of the Shared IP License also covers, for use within
the “Licensee Field of Use” (as defined therein) the Intellectual Property of
the Seller (and/or the applicable Seller Affiliate) used in the technology
colloquially known as “fizz foam” (although such term is not used for the
application of such technology within the Business);

 

(i)                                     a supply agreement duly executed by
Seller pursuant to which Seller will sell to US Buyer the products sold by Camco
Chemical Co under the Master Purchase Agreement between Seller and Camco
Chemical Co dated August 1, 2008, as amended, in form and substance
substantially as set forth in Exhibit I (the “Camco Supply Agreement”);

 

11

--------------------------------------------------------------------------------


 

(j)                                     a distributorship agreement duly
executed by Seller pursuant to which Seller will sell products that are sold in
the Business in Australia and New Zealand, substantially as set forth in
Exhibit J (the “Distributorship Agreement”);

 

(k)                                  the Consents identified in
Schedule 3.2(i) as “Required Consents” (the “Required Consents”); and

 

(l)                                     a written certification to Buyer from a
duly authorized officer of Seller in form and substance reasonably satisfactory
to Buyer, dated the Closing Date, confirming that the conditions precedent in
Sections 8.2(a) and 8.2(b) have been satisfied, together with such supporting
documentation as Buyer may reasonably request.

 

3.3.                              Buyer Closing Deliveries.  At the Closing,
Buyers will deliver or cause to be delivered to Seller:

 

(a)                                  the Cash Consideration as adjusted pursuant
to Section 2.3(a), which will be paid by the Buyers as follows:

 

(i)                                     from the Canadian Buyer, the Canadian
Consideration;

 

(ii)                                  from the European Buyer, the European
Consideration; and

 

(iii)                               from the US Buyer the balance of the Cash
Consideration;

 

in each case pursuant to wire instructions provided by, or on behalf of, Seller
not less than four (4) Business Days prior to Closing.

 

(b)                                 counterpart signature pages duly executed by
the applicable Buyers of the Bill of Sale, Assignment and Assumption Agreement,
Patent Assignment Agreement, Trademark Assignment Agreement, Transition Services
Agreement, Manufacture and Supply Agreement, Camco Supply Agreement, IP Use
Transition Agreement; Shared IP License; Distributorship Agreement; and

 

(c)                                  a written certificate from a duly
authorized officer of US Buyer in form and substance reasonably satisfactory to
Seller, dated the Closing Date, confirming that the conditions precedent in
Sections 8.3(a) and 8.3(b) have been satisfied, together with such supporting
documentation as Seller may reasonably request.

 

3.4.                              Non-Assignable Purchased Assets.

 

(a)                                  To the extent that (i) any of the Purchased
Assets (including, without limitation, any Assigned Contracts and Permits) are
not capable of being assigned to Buyers at the Closing without the Consent of
the issuer thereof or any Third Party (i.e., any such purported assignment would
be void under the terms applicable to the Purchased Asset or under Applicable)
or if such assignment or attempted assignment would constitute a violation of
any applicable Law or (ii) any assignment of a Purchased Asset (including,
without limitation, any Assigned Contracts and Permits) to Buyers at the Closing
would constitute a breach of the Purchased Asset without the Consent of the

 

12

--------------------------------------------------------------------------------


 

issuer thereof and the issuer thereof affirmatively asserts a claim of breach as
a result of such attempted assignment within twelve (12) months of the Closing,
then this Agreement will not constitute an assignment thereof, or an attempted
assignment, unless such Consent has been obtained.  Seller will, prior to the
Closing, use commercially reasonable efforts to obtain such Consent or
assignment to the applicable Buyer in a form and substance reasonably acceptable
to US Buyer; provided that nothing herein shall require Seller to pay any
consideration or agree to relinquish or modify any rights in exchange for
obtaining any Consent from any Third Party.  Nothing in this Section 3.4 will
modify or amend the requirements of Section 3.2 above.

 

(b)                                 In the event that any Consent referred to in
Section 3.4(a) has not been obtained prior to the Closing, Seller will, for up
to twelve (12) months after the Closing, cooperate with US Buyer after the
Closing with US Buyer’s efforts to obtain such Consent(s) in a manner required
under the terms of such Assigned Contracts requiring Consent and to resolve the
impracticalities of assignment referred to in Section 3.4(a) after the Closing;
provided, however, that nothing herein shall require Seller to pay any
consideration or agree to relinquish or modify any rights in exchange for
obtaining any Consent from any Third Party.

 

(c)                                  To the extent any Consents referred to in
Section 3.4(a) have not been obtained by Seller prior to the Closing, until such
time as such Consents are obtained, Seller will (i) for a period of up to twelve
(12) months after the Closing provide the applicable Buyer the benefits of any
Purchased Assets referred to in Section 3.4(a), (ii) for a period of up to
twelve (12) months after the Closing cooperate in any reasonable and lawful
arrangement designed to provide such benefits to such applicable Buyer,
(iii) for a period of up to twelve (12) months enforce for the account and
benefit of such applicable Buyer any and all rights of Seller arising from the
Purchased Assets referred to in Section 3.4(a) against such issuer thereof and
all other Third Parties thereto and/or any other Person and (iv) will promptly
pay such applicable Buyer any monies received and convey to such applicable
Buyer, to the extent possible, any other benefits obtained with respect to any
Purchased Asset referred to in Section 3.4(a).

 

(d)                                 To the extent that such applicable Buyer is
provided the benefits pursuant to Section 3.4(a) of any Purchased Assets, such
applicable Buyer will perform, on behalf of Seller, for the benefit of the
issuer thereof, all other Third Parties thereto and/or any other Person, the
obligations of Seller thereunder or in connection therewith, but only to the
extent that such obligation would have been an Assumed Liability but for the
non-assignability or non-transferability thereof.

 

(e)                                  The parties agree that they shall not
proceed to Closing without any Consent required under applicable Antitrust Laws.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyers, as of the date hereof (except to the
extent that a representation or warranty expressly states that such
representation or warranty is only as of an

 

13

--------------------------------------------------------------------------------


 

earlier date) and as of the Closing Date (except to the extent that a
representation or warranty expressly states that such representation or warranty
is only as of an earlier date or the date of this Agreement) as set forth in
this ARTICLE 4, as supplemented by and subject to the exceptions expressly set
forth in the schedules to this ARTICLE 4 delivered to Buyer concurrently with
the execution and delivery of this Agreement as amended or modified pursuant to
Section 6.1(d) (as so modified or amended together with the schedules to
Section 6.1, the “Seller Disclosure Schedule”).  Any item, information or facts
set forth in any section or subsection of the Seller Disclosure Schedule (by
cross-reference or otherwise) will be deemed to disclose an exception to or
qualify the related representation and warranty.  In addition, any item,
information or facts disclosed in one section or subsection of the Seller
Disclosure Schedule will be deemed to be disclosed in all other applicable
sections or subsections of the Seller Disclosure Schedule as an exception to
other sections or subsections of this ARTICLE 4 to the extent it is reasonably
apparent on its face from a reading of the disclosure that such disclosure is
applicable to such other sections or subsections.  The disclosure of any matter
or item in the Seller Disclosure Schedule will not be deemed to constitute an
acknowledgement that any such matter or item is material or is required to be
disclosed.

 

4.1.                              Organization, Standing and Corporate Power.

 

(a)                                  Seller is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation or organization and is duly qualified, licensed or registered to
do business as a foreign entity in good standing in the jurisdictions where the
operations of the Business require it to be so qualified, except where the
failure to be so qualified, licensed or registered would not reasonably be
expected to have a Material Adverse Effect.  Seller has all requisite corporate
power and authority to conduct the Business as currently being conducted and to
own, lease and operate the Purchased Assets.

 

(b)                                 The execution, delivery and performance of
this Agreement and all Ancillary Documents, and the consummation of the
transactions contemplated herein and therein will not and does not, with the
passing of time, giving of notice or both, violate or conflict with, constitute
a breach of or default under, result in a loss of any benefit under or permit
the acceleration of any obligation under or create in any party the right to
terminate, modify or cancel any term or provision of Seller’s or Seller’s
Affiliates’ Governing Documents.

 

4.2.                              Authority; Approvals.

 

(a)                                  Seller has all necessary corporate power
and authority to execute and deliver this Agreement and to complete the
transactions contemplated by this Agreement.  Seller and the Seller Board have
taken all action required by Law, Seller’s Governing Documents and otherwise to
authorize Seller’s execution, delivery and performance of this Agreement and
each Ancillary Document to which Seller is a party.  Seller has duly and validly
executed and delivered this Agreement and, assuming the due authorization,
execution and delivery of this Agreement by Buyer, this Agreement constitutes
the legal, valid and binding obligation of Seller enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws

 

14

--------------------------------------------------------------------------------


 

relating to creditors’ rights generally and to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).  Each Ancillary Document to which Seller is a party will, when
delivered by Seller at Closing and assuming the due authorization, execution and
delivery of the same by Buyer, constitute the legal, valid and binding
obligation of Seller enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws relating to creditors’ rights generally and to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

(b)                                 No vote or action of any Person, other than
any vote or action that was obtained or taken prior to the date hereof, is
required by Law, Seller’s Governing Documents or otherwise in order to approve
Seller’s execution, delivery and performance of this Agreement and the Ancillary
Documents and the transactions contemplated hereby and thereby.

 

(c)                                  Neither the execution and delivery of this
Agreement or any Ancillary Document by Seller (and/or the applicable Seller
Affiliate), nor the completion or performance of the transactions by the Seller
(or any applicable Seller Affiliate) contemplated hereunder and thereunder or
the performance of the obligations of the Seller (and/or the applicable Seller
Affiliate) hereunder, will result in a Breach of any Contract to which any
Seller (and/or the applicable Seller Affiliate) is a party or to which it is
bound, except for such Breaches or violations, if any, which would not
reasonably be expected to preclude a Seller (and/or the applicable Seller
Affiliate) from consummating the transactions contemplated by this Agreement or
any Ancillary Document or to subject any Buyer to any liability with respect
thereto.

 

4.3.                              Absence of Breach.  Except as the same would
not reasonably be expected to have a Material Adverse Effect, neither the
execution and delivery of this Agreement and the Ancillary Documents by Seller,
nor the completion or performance by Seller of the transactions contemplated
hereunder and thereunder, will:

 

(a)                                  assuming the Consents identified in
Schedule 4.4 are obtained, Breach any provision of, or give any Person a right
to declare a default, collect any penalty or exercise any remedy under, or
accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any Assigned Contract;

 

(b)                                 assuming the Consents identified in
Schedule 4.4 are obtained, result in the creation or imposition of an
Encumbrance upon or in relation to any Purchased Asset;

 

(c)                                  assuming the Consents identified in
Schedule 4.4 are obtained, violate or otherwise Breach, any applicable Law or
Order; or

 

(d)                                 assuming the Consents identified in
Schedule 4.4 are obtained, cause the suspension, revocation or modification of
any Permit included in the Purchased Assets.

 

4.4.                              Consents and Filings.  Seller is not required
by Law, Contract or otherwise to give any notice to, make any filing with, or
obtain any Consent from any Authority or other Person in connection with
Seller’s execution, delivery or performance of this Agreement and the Ancillary

 

15

--------------------------------------------------------------------------------


 

Documents or the completion of the transactions contemplated hereby, except the
notices, Consents and filings set forth in Schedule 4.4.

 

4.5.                              Financial Statements.  Seller has made
available to Buyer correct and complete copies of the unaudited pro forma
statement of net assets of the Business as of June 30, 2012 (the “Latest Interim
Balance Sheet” and the date thereof being referred to as the “Latest Balance
Sheet Date”), and the related unaudited pro forma statement of operations for
the Business for the six-month period ended June 30, 2012 (collectively, with
the Latest Interim Balance Sheet, the “Latest Interim Financial Statements”) and
the unaudited pro forma statements of net assets of the Business as at
December 31, 2010 and 2011, and the related unaudited pro forma statements of
operations for the Business for the fiscal years then ended (collectively, the
“Annual Financial Statements,” and together with the Latest Interim Financial
Statements, the “Financial Statements”).  The Financial Statements have been
prepared from the books and records of Seller and in accordance with GAAP, which
has been consistently applied during all periods presented.  The Financial
Statements fairly present, in all material respects, the financial position of
the Business as of the dates thereof and the results of operations for the
periods then ended in accordance with GAAP.

 

4.6.                              Absence of Certain Changes.  Except as set
forth in Schedule 4.6 or as otherwise permitted by this Agreement, since the end
of the period covered by the Latest Interim Financial Statements:

 

(a)                                  Seller has owned and operated the Business
in the Ordinary Course of Business;

 

(b)                                 no event has occurred and no circumstance
exists or has developed, including but not limited to damage, destruction, or
loss, whether as the result of fire, explosion, earthquake, accident, casualty,
labor trouble, requisition or taking of property by any government or any agency
of government, flood, windstorm, embargo, riot or act of God or the enemy, or
other similar casualty or event or otherwise (whether or not covered by
insurance) that has had or would reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  Seller has not sold, assigned, leased,
subleased, licensed, transferred, mortgaged, pledged or otherwise disposed of,
or created any Encumbrance (other than Permitted Encumbrances) upon, any of the
assets to be sold to Buyer hereunder, other than sales or other dispositions of
properties or assets under and in accordance with the terms of existing
Contracts; dispositions of inventory and dispositions of surplus or obsolete
properties or assets in the Ordinary Course of Business, except where the same
would not reasonably be expected to have a Material Adverse Effect;

 

(d)                                 Seller has not entered into, terminated,
canceled, materially amended, materially extended or waived, released or
assigned any material right or claim under any Key Business Contract other than
in the Ordinary Course of Business, except where the same would not reasonably
be expected to have a Material Adverse Effect;

 

16

--------------------------------------------------------------------------------


 

(e)                                  Seller has not transferred, assigned,
terminated, canceled, abandoned or modified any Permits related to the Business
or failed to use commercially reasonable efforts to maintain any Permits related
to the Business, except where the same would not reasonably be expected to have
a Material Adverse Effect;

 

(f)                                    Seller has not made any material changes
to the compensation, benefits, or terms of employment or engagement with any
Business Employee, or entered into any employment contract with any such
employee, or instituted any employee welfare, bonus, equity award,
profit-sharing, retirement or similar plan or arrangement directly benefiting
any such employee, other than in the Ordinary Course of Business and other than
any such changes that are generally applicable to the employees of Seller, which
changes are not material in the aggregate;

 

(g)                                 Seller has not adopted or materially
increased the payments to or benefits under, any profit sharing, bonus, deferred
compensation, savings, insurance, pension, retirement, severance or other
employee benefit plan for or with any employees of the Business other than any
such changes that are generally applicable to the employees of Seller that are
not material in the aggregate;

 

(h)                                 Seller (or any Seller Affiliate) has not
transferred or licensed to any Person or allowed to lapse or go abandoned any
Transferred Intellectual Property or commenced, discharged or settled any
Proceeding relating to any Transferred Intellectual Property, except where the
same would not reasonably be expected to have a Material Adverse Effect;

 

(i)                                     Seller (or any Seller Affiliate) has not
knowingly waived any claims or rights with respect to the Business or the
Transferred Intellectual Property of substantial value; and

 

(j)                                     Seller (or any Seller Affiliate) has not
entered into any Contract to do any of the foregoing.

 

4.7.                              Real Property.  There is no Real Property used
or occupied by Seller that is used by Seller primarily or exclusively in the
Business.

 

4.8.                              Tangible Personal Property.  Seller has good
and transferable right, title and interest in and to all of the Tangible
Personal Property and the Inventory and is transferring all such Tangible
Personal Property and the Inventory to Buyer free and clear of any Encumbrances
other than Permitted Encumbrances.  All of the Tangible Personal Property is in
good operating condition and in a state of reasonable maintenance and repair,
excepting ordinary wear and tear, as required for its use in the Business as
conducted on the date hereof, except where the same would not reasonably be
expected to have a Material Adverse Effect.

 

4.9.                              Accounts Receivable.  Schedule 4.9 sets forth
a listing of all Accounts Receivable, as of the date set forth on Schedule 4.9,
showing the amount of each receivable and an aging of amounts due thereunder,
which schedule is correct and complete as of the date hereof.  All such Accounts
Receivable arose from bona fide sales actually made or services actually
performed in the Ordinary Course of Business, and to Seller’s Knowledge, there
are no

 

17

--------------------------------------------------------------------------------


 

contests, claims, defenses, refunds, adjustments, refusals to pay or other
rights of set-off against any such receivables.  Except as set forth in Schedule
4.9, no account or note debtor is delinquent in payment by more than 90 days. 
To the Knowledge of Seller, the customers and other debtors that comprise the
Accounts Receivable are not in or subject to a bankruptcy or insolvency
proceeding and none of the Accounts Receivable have been made subject to an
assignment for the benefit of creditors.  The Accounts Receivable are being
transferred to Buyer free and clear of any Encumbrances other than Permitted
Encumbrances.  Seller has not factored or otherwise assigned the Accounts
Receivable.

 

4.10.                        Proceedings; Orders.  Except as set forth on
Schedule 4.10, there are no Proceedings pending or, to Seller’s Knowledge,
threatened by, against or otherwise involving Seller or any of its Affiliates
and (i) relating primarily or exclusively to the Business, (ii) relating to,
affecting or involving any Purchased Assets or any Assumed Liability or
(iii) any employee of the Business in his or her capacity as such.  Neither the
Business, nor to Seller’s Knowledge any of the Purchased Assets, is subject to
or restricted by any Order.

 

4.11.                        Compliance with Laws; Permits.

 

(a)                                  Except as set forth on Schedule 4.11(a),
and to the extent relating to the Business or the Purchased Assets (x) Seller
is, and has been at all times since January 1, 2009, in compliance in all
material respects with all Laws applicable to the Business or the operation or
use of the Purchased Assets, except as would not reasonably be expected to have
a Material Adverse Effect, and (y) since January 1, 2009, no Authority or other
Person has given notice or alleged in writing to Seller that Seller has or may
have Breached any Law in any material respect.

 

(b)                                 Schedule 1.1(a)(v) sets forth a correct and
complete list of all material Permits required to own and operate the Business
in compliance with applicable Laws (including all product registrations required
under applicable federal and state Laws), except as the lack of such a Permit
would not reasonably be expected to have a Material Adverse Effect.  Each such
Permit is held by Seller and is in full force and effect, and (i) to Seller’s
Knowledge, no event has occurred and no circumstance exists that would
reasonably be expected to (with or without notice or lapse of time) constitute
or result directly or indirectly in a revocation, cancellation, termination or
Breach or modification thereof; and (ii) no Authority or other Person has given
notice of or alleged in writing to Seller any revocation, cancellation,
termination or Breach or modification thereof.  No Authority or other Person has
given notice or alleged in writing to Seller that Seller is required to hold a
Permit in order to operate the Business that it does not hold.

 

4.12.                        Tax Matters

 

(a)                                  All material Tax Returns required to be
filed by Seller prior to the Closing Date to the extent related to the Business
will have been filed by Closing Date and will have been filed in a timely manner
(taking into account all extensions of due dates). To the Knowledge of Seller,
such Tax Returns were or shall be accurate and complete in all material respects
as of the time of filing and all Taxes shown on such Tax Returns have

 

18

--------------------------------------------------------------------------------


 

been or will be paid when due except where the failure to pay such Taxes would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Buyer, as a result of the consummation of
the transactions herein, will not be a party to or bound by any Tax allocation
or Tax sharing agreement nor will assume from Seller or Seller’s Affiliates any
current or potential contractual obligation to indemnify any other Person with
respect to Taxes relating to the Business.

 

4.13.                        Employment Matters.

 

(a)                                  Schedule 4.13(a) contains a list of the
full name, title or job description, exempt/non-exempt status under the FLSA,
current salary or hourly rate, hire date, bonus rate and all other compensation
and fringe benefits, and accrued salary, benefits and vacation days for each
employee of the Seller (and/or the applicable Seller Affiliate) who provides
services exclusively or primarily to the Business as of the date of this
Agreement (the “Business Employees”).  Seller has provided to Buyer true,
correct and complete copies of each employment agreement or other written
arrangement covering terms and conditions of employment with Business Employees.

 

(b)                                 Seller, to its Knowledge, has properly
classified all service providers of the Business as employees or independent
contractors and there have been no notices or claims by any Authority relating
to such classification.

 

(c)                                  With respect to the Business, to Seller’s
Knowledge, Seller is not currently in Breach of, and since January 1, 2010,
Seller has Breached, any applicable Law concerning employment, employment
practices, business torts or the calculation and payment of wages, except for
any such Breach that would not reasonably be expected to have a Material Adverse
Effect, and since January 1, 2010, no Authority or other Person has given
written notice or alleged in writing to Seller that Seller has or may have
Breached any such Law in any material respect.

 

(d)                                 Since January 1, 2010, there have been no
actual or, to Seller’s Knowledge, threatened material work stoppages, slowdowns,
lockouts, labor strikes or other material labor disputes involving any Business
Employee.  As it relates to the Business, to Seller’s Knowledge, since
January 1, 2010, there has been no attempt to form any labor union, labor
organization, trade union, works council or similar organization or association
of employees in relation to the Business.

 

(e)                                  No Business Employee is a party to or
covered by any labor agreement or collective bargaining agreement, or any other
labor-related agreements or arrangements with any labor union, labor
organization, trade union or works council.

 

(f)                                    Seller has not taken any action that
could constitute a “mass layoff,” mass termination” or “plant closing” within
the meaning of WARN or otherwise trigger notice requirements or liability under
any federal, local, state or foreign plant closing notice or collective
dismissal law in relation to the Business.

 

19

--------------------------------------------------------------------------------


 

4.14.                        Employee Benefits.  No Buyer will have any
obligations with respect to Seller’s or Seller’s Affiliate’s employee benefit
plans.  There are no circumstances under which any Buyer could incur any
liability with respect to any benefit plan maintained by Seller.  Set forth in
Schedule 4.14 is a description of Seller’s severance policies as they relate to
the Business Employees.

 

4.15.                        Intellectual Property.

 

(a)                                  Schedule 1.1(a)(iv)(i) lists or describes
all registered and applied-for Patents, Marks and material Copyrights owned by
Seller or any their Affiliates and included in the Transferred Intellectual
Property and specifies for each, as applicable:  (1) the name of the
applicant/registrant and current owner, (2) the jurisdiction in which the
application/registration is filed and (3) the application/registration number. 
Schedule 1.1(a)(iv)(B) lists all licenses from Third Parties for material
Intellectual Property included in the Transferred Intellectual Property,
specifying the name and address of the licensor, the date and term of the
agreement.  Seller has good and marketable right, title and interest, or a valid
license, in and to all of the Transferred Intellectual Property, free and clear
of all Encumbrances (other than Permitted Encumbrances).  Except as set forth on
Schedule 4.15(a) and assuming the Consents identified in Schedule 4.4 are
obtained, neither the consummation of the transaction contemplated by this
Agreement nor the transfer to Buyers of any contracts, licenses, agreements
relating to Seller Licensed Intellectual Property will, to Seller’s Knowledge,
result in the Breach of any license, contract or agreement to which Seller is a
party except for any such Breach that would not reasonably be expected to have a
Material Adverse Effect.  The Transferred Intellectual Property, together with
Buyers’ rights under the IP Use Transition Agreement and Shared IP License, is
all of the material Intellectual Property necessary to operate the Business as
presently conducted except for the Retained Intellectual Property described in
Section 1.2(g).

 

(b)                                 Seller (and/or the applicable Seller
Affiliate) use of the Transferred Intellectual Property and Intellectual
Property subject to the Shared IP License in the operation of its Business as
presently conducted and the operation of the Business by Seller does not, to
Seller’s Knowledge, infringe, misappropriate or otherwise violate the
Intellectual Property rights of any Person, and no Person has given notice or
alleged in writing (including without limitation as part of any pending action,
suit, hearing, claim, demand or proceeding) that Seller’s (or any Seller
Affiliate’s) use of the Transferred Intellectual Property or Intellectual
Property subject to the Shared IP License, or operation of the Business by
Seller, infringes, misappropriates or otherwise violates the Intellectual
Property rights of any Person.  To Seller’s Knowledge, except as set forth on
Schedule 4.15(b), no Person has infringed, misappropriated or violated any of
the Transferred Intellectual Property or Intellectual Property subject to the
Shared IP License.  To Seller’s Knowledge, all registered Transferred
Intellectual Property and registered Intellectual Property subject to the Shared
IP License is valid and enforceable, and no Person has given notice or alleged
in writing to Seller (including without limitation as part of any pending
action, suit, hearing, claim, demand or proceeding) that any such Transferred
Intellectual Property or any such Intellectual Property subject to the Shared IP
License is not valid, is unenforceable or is owned in part or in full by any
other Person. 

 

20

--------------------------------------------------------------------------------


 

All necessary registration, maintenance and renewal fees currently due in
connection with any currently registered or applied for Transferred Intellectual
Property and Intellectual Property subject to the Shared IP License, have been
paid, and to Seller’s Knowledge all currently due formal legal requirements
(including the timely post-registration applications) relating to any
Transferred Intellectual Property and Intellectual Property subject to the
Shared IP License currently registered or applied for have been made, and all
currently due documents, recordations and certificates in connection with
currently registered or applied for Transferred Intellectual Property and
Intellectual Property subject to the Shared IP License have been filed with the
relevant patent, trademark or other authorities in the U.S. or foreign
jurisdictions, as the case may be.  Any registration, maintenance and renewal
fees and any responses to official actions or other legal requirements relating
to such Transferred Intellectual Property set forth in Schedule 1.1(a)(iv) for
which to Seller’s Knowledge payment or action is due within ninety (90) days
following the Effective Time are set forth in Schedule 4.15(b) (including the
payment or action activity and due date).  No Transferred Intellectual Property
or Intellectual Property subject to the Shared IP License is subject to any
Order that restricts in any manner the use, transfer or licensing thereof by
Seller.

 

(c)                                  (i) Seller has required all Persons
involved in the development of Transferred Intellectual Property and
Intellectual Property subject to the Shared IP License to enter into written
agreements under which such Person agrees to assign to Seller all of such
Person’s rights in any Intellectual Property conceived, generated, made or
reduced to practice by such Person in connection with such Person’s employment
or engagement by Seller (and each such Person has executed appropriate
instruments of assignment in favor of Seller if so requested), except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect and (ii) Seller has policies, which Seller uses its commercially
reasonable efforts to enforce, that require all Persons receiving Confidential
Information of Seller or a Third Party to whom Seller has an obligation of
confidentiality that is within the Transferred Intellectual Property to enter
into written agreements under which such Person agrees to maintain such
Confidential Information of the Seller (and the applicable Seller Affiliate) or
Third Party.

 

(d)                                 Seller has not granted any license or made
any assignment of any of the Transferred Intellectual Property, no Person
jointly holds any ownership rights with Seller in the Transferred Intellectual
Property and no Person other than Seller has any right to use any of the
Transferred Intellectual Property.

 

(e)                                  To Seller’s Knowledge, there is no existing
default or breach of any obligation of Seller or any Third Party under any
license to which the Transferred Intellectual Property is subject (or event or
condition that, with notice or lapse of time or both could constitute a default
or breach in any material respect).

 

(f)                                    To the extent necessary as a legal
prerequisite for enforcing or avoiding a loss of any rights in Transferred
Intellectual Property, including loss of available claims for statutory remedies
and damages, Seller has used commercially reasonable efforts to include
appropriate statutory notices or markings of registration in connection with its
use of registered Marks, proper marking practices in connection with the use of
Patents, and

 

21

--------------------------------------------------------------------------------


 

appropriate notice of copyright in connection with the publication of Copyrights
material to the Business.

 

4.16.                        Contracts.

 

(a)                                  Schedule 4.16(a) lists, and Seller has made
available to Buyer, correct and complete copies of (including all amendments,
modifications, extensions, renewals and other agreements with respect thereto),
the following current Contracts that are Purchased Assets (the Contracts listed
below being the “Key Business Contracts”):

 

(i)                                     each Contract or group of related
Contracts with the same Person for the performance of services or the delivery
of any goods, equipment or materials by Seller or Seller Canada of more than
$250,000 each year;

 

(ii)                                  each Contract or group of related
Contracts with the same Person for the performance of services or the delivery
of any goods, equipment or materials to Seller or Seller Canada involving
amounts of more than $100,000 each year;

 

(iii)                               each Contract or group of related Contracts
with the same Person relating to the lease of tangible assets, personal property
or equipment, specifying in each case whether Seller is the lessee or lessor,
involving amounts of more than $100,000 each year;

 

(iv)                              each Contract relating to the license,
assignment or use of Intellectual Property, specifying in each case whether the
license is to or from Seller (other than the licenses identified in
Schedule 1.1(a)(iv)(B) and other than licenses for routine office software or
other shrink-wrap or click-wrap software);

 

(v)                                 each Contract with employees, consultants or
contractors regarding the ownership, use or non-disclosure of any of Transferred
Intellectual Property or Intellectual Property subject to the Shared IP License;

 

(vi)                              each customer Contract that is a “national
account,” and each distributor, reseller, dealer, manufacturer’s representative,
sales agency, or manufacturing Contract;

 

(vii)                           each Contract involving capital expenditures or
the sale of any capital asset (other than Contracts involving the disposal of
surplus or obsolete property or assets in the Ordinary Course of Business in
amounts of less than $100,000);

 

(viii)                        each Contract relating to a partnership, joint
venture or joint development (other than any disclosed in response to another
subsection of this Section 4.16(a));

 

(ix)                                each Contract that constitutes an agreement
with any Top Customer or Top Supplier;

 

22

--------------------------------------------------------------------------------


 

(x)                                   each Contract not entered into in the
Ordinary Course of Business;

 

(xi)                                each Contract with any labor union or
association representing any employee of the Business;

 

(xii)                             each Contract pursuant to which Seller has
obligations to indemnify another Person (other than indemnification for breach
of the Contract) with respect to the Business (other than Contracts entered into
in the Ordinary Course of Business);

 

(xiii)                          each Contract that is a settlement, conciliation
or similar agreement with any Authority relating to the Business;

 

(xiv)                         each Contract containing a grant of a power of
attorney, agency or similar authority to another person, other than Contracts
with Seller’s employees or independent contractors; and

 

(xv)                            each Contract containing exclusivity,
noncompetition, nonsolicitation, “most favored nation” pricing or similar
restrictions or obligations, other than noncompetition or nonsolicitation
agreements with Seller’s employees or independent contractors.

 

(b)                                 (i) each of the Key Business Contracts and
each other Assigned Contract is valid and binding on Seller and, to Seller’s
Knowledge, each other party thereto, and is in full force and effect; (ii) no
Person has given notice or alleged in writing to Seller that Seller or any other
party to any of the Key Business Contracts is or may be in material Breach
thereof; (iii) no condition exists and no event has occurred that would
reasonably be expected to result in a material Breach of any of the Key Business
Contracts by Seller or, to Seller’s Knowledge, by any other party thereto; and
(iv) no party to any of the Key Business Contracts has in writing terminated or
purported to terminate or requested in writing any material modification or
waiver thereof.

 

4.17.                        Environmental Matters.  Except as set forth in
Schedule 4.17 and except as any of the following would not reasonably be
expected to have a Material Adverse Effect, to Seller’s Knowledge (i) Seller, in
connection with the Business, is and at all times has been, in compliance with
all applicable Environmental Laws in all material respects; (ii) no event has
occurred and no circumstance exists that may (with or without notice or lapse of
time) constitute or result directly or indirectly in an Environmental Liability,
a material violation or other material Breach of any such Environmental Law by
Seller primarily in connection with the Business; and (iii) no Authority or
other Person has given notice or alleged in writing to Seller that Seller has or
may have primarily in connection with the Business violated or otherwise
Breached any such Environmental Law in any material respect.

 

4.18.                        Customers and Suppliers.

 

(a)                                  Schedule 4.18(a) (i) sets forth a list of
all customers of the Business, by customer code and not by name, during the
twelve month period preceding the date of the Latest Interim Balance Sheet, that
purchased goods or services from the Seller (and/or the

 

23

--------------------------------------------------------------------------------


 

applicable Seller Affiliate) totaling an aggregate of at least $250,000; and
(ii) specifies the volume of sales (in U.S. dollars) to each such customer
during such twelve month period (each, a “Top Customer”).  No Top Customer has
notified Seller that it intends, nor does Seller have any reasonable basis that
any Top Customer intends, to terminate its relationship with Seller or
materially reduce the amount of products or services that it purchases from
Seller.

 

(b)                                 Schedule 4.18(b) (i) sets forth a list of
all suppliers of the Business during the twelve month period preceding the date
of the Latest Interim Balance Sheet, that sold goods or services to Seller
totaling an aggregate of at least $100,000; and (ii) specifies the volume of
purchases (in U.S. dollars) from each such supplier during such twelve month
period (each, a “Top Supplier”).  No Top Supplier has notified Seller that it
intends to terminate its relationship with Seller.

 

4.19.                        Warranties.  Attached to Schedule 4.19 is (i) a
copy of the current standard product warranty that Seller (or any Seller
Affiliate) grants to its customers in the operation of the Business in the
Ordinary Course of Business and a copy of any other product warranty previously
granted by Seller (or any Seller Affiliate) in the operation of the Business to
Top Customers that is still in effect and a summary of warranty claims made by
Top Customers since January 1, 2010 and (ii) a copy of the Seller’s return
policies pursuant to which any customer may return any product sold by the
Business.  Except as set forth on Schedule 4.19, to the Knowledge of Seller,
there are no threatened claims with respect to the Business for (a) product
returns, (b) warranty obligations or (c) product services that, in each case,
would require the expenditure of sums or the issuance of credits in excess of
the reserve for product returns and allowances set forth on the Latest Balance
Sheet.  Seller has no Knowledge of any presently existing circumstances that
would constitute a valid basis for any voluntary product recall or product
recall initiated by any Authority of any product sold or distributed by Seller
that relates to the Business.

 

4.20.                        Products Liability.

 

(a)                                  Except as set forth on Schedule 4.20(a),
other than with respect to products returned in the Ordinary Course of Business,
each product of the Business sold, distributed, provided, shipped or licensed by
Seller (or any Seller Affiliate) pertaining to the Business, and each service
rendered by Seller (or any Seller Affiliate) pertaining to the Business, prior
to Closing, in each case to Seller’s Knowledge, conformed in all material
respects with all applicable contractual commitments, warranties and applicable
Laws, and there are no material design, manufacturing or other defects, latent
or otherwise, in such products.  With respect to each product of the Business
sold, distributed, provided, shipped or licensed by any Seller (or any Affiliate
of Seller) prior to Closing, such products complied in all material respect with
requirements of applicable Laws relating to warning labels.

 

(b)                                 Schedule 4.20(b) sets forth the return and
refund policies of the Business pursuant to which any customer may return any
product or pursuant to which Buyer may be required to accept returns or make
refunds under and pursuant to Section 7.3.

 

24

--------------------------------------------------------------------------------


 

4.21.                        Sufficiency of Purchased Assets.  Except as set
forth on Schedule 4.21, (i) the Purchased Assets constitute all of the assets,
properties and rights of Seller that are primarily or exclusively used by or
under authority of the Seller (and/or the applicable Seller Affiliate) in the
operation of the Business as currently conducted and (ii) the Purchased Assets,
together with Buyer’s rights under the Ancillary Documents, constitute all of
the assets and rights that are necessary to allow Buyer to operate the Business
as of the Closing in substantially the same manner in which the Business is
currently conducted.

 

4.22.                        Brokers.  Except as set forth in Schedule 4.22,
Seller has not employed any broker, finder or financial advisor, or incurred any
Liability for any brokerage fee or commission, finder’s fee or financial
advisory fee, in connection with the transactions contemplated hereby.  In no
event will Buyer, nor any of the Purchased Assets, be subject to any Liability
or Encumbrance relating to any brokerage fee or commission, finder’s fee or
financial advisory fee incurred by or on behalf of Seller in connection with the
transactions contemplated hereby.

 

4.23.                        Absence of Certain Business Practices.  Neither the
Business nor to the Knowledge of Seller any of the employees of the Business,
has directly or indirectly (i) made any unlawful contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment to any
Person, private or public, regardless of what form, whether in money, property,
or services (A) to obtain favorable treatment for the Business or to secure any
contracts, (B) to pay for favorable treatment for the Business or contracts
secured, or (C) to obtain special concessions for the Business or for special
concessions already obtained; (ii) established or maintained any fund or
separate account that has not been recorded properly in the Financial
Statements; or (iii) otherwise violated any provisions of the Foreign Corrupt
Practices Act of 1977, as amended or the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any Authority.

 

4.24.                        NO OTHER REPRESENTATIONS AND WARRANTIES.  EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, SELLER DOES
NOT (A) MAKE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO
CONDITION, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF
ANY OF THE PURCHASED ASSETS, OR (B) MAKE ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING
SELLER OR THE BUSINESS, IN EACH CASE EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT.  NEITHER THE SELLER, ITS AFFILIATES NOR ANY OF THEIR OFFICERS,
DIRECTORS, EMPLOYEES OR REPRESENTATIVES WILL HAVE OR BE SUBJECT TO ANY LIABILITY
TO BUYER OR TO ANY OTHER PERSON RESULTING FROM THE DISTRIBUTION TO BUYER, ITS
AFFILIATES OR REPRESENTATIVES OF, OR BUYER’S USE OF, ANY INFORMATION RELATING TO
THE BUSINESS, INCLUDING ANY PROJECTIONS PROVIDED TO THE US BUYER, THE COMPANY’S
CONFIDENTIAL MEMORANDUM AND ANY INFORMATION, DOCUMENTS OR MATERIAL MADE
AVAILABLE TO BUYER, WHETHER ORALLY OR IN WRITING, IN “DATA ROOMS,” MANAGEMENT
PRESENTATIONS, FUNCTIONAL “BREAK OUT”

 

25

--------------------------------------------------------------------------------


 

DISCUSSIONS, RESPONSES TO QUESTIONS SUBMITTED ON BEHALF OF BUYER OR IN ANY OTHER
FORM IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. ANY
SUCH OTHER REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller, as of the date hereof and as of the
Closing Date, as set forth in this ARTICLE 5.

 

5.1.                              Organization; Standing; Corporate Power.  Each
Buyer (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization, (b) has all requisite
corporate power and authority to conduct its business and affairs as currently
being conducted and to own, lease and operate its properties and assets and (c)
is a direct or indirect subsidiary of Parent.

 

5.2.                              Authority; Approvals.

 

(a)                                  Buyers and the Parent each has (i) all
necessary corporate power and authority to execute and deliver this Agreement
and to complete the transactions contemplated by this Agreement, (ii) taken all
action required by Law, the applicable Governing Documents and otherwise to
authorize such entity’s execution, delivery and performance of this Agreement
and each Ancillary Document to such entity is a party, (iii) duly and validly
executed and delivered this Agreement.  Assuming the due authorization,
execution and delivery of this Agreement by the Seller, this Agreement
constitutes the legal, valid and binding obligation of Buyers and Parent
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws relating to
creditors’ rights generally and to general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).  Each
Ancillary Document to which any Buyer is a party will, when delivered by such
Buyer at Closing and assuming the due authorization, execution and delivery of
the same by the Seller (or any applicable Seller Affiliate), constitute the
legal, valid and binding obligation of such Buyer enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to creditors’ rights generally and to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law).

 

(b)                                 No vote or action of any Person, other than
any vote or action that was obtained or taken prior to the date hereof, is
required by Law, any Buyer’s or Parent’s Governing Documents or otherwise in
order to approve the Buyers’ and Parent’s execution, delivery and performance of
this Agreement and the Ancillary Documents and the transactions contemplated
hereby and thereby.

 

5.3.                              No Conflict of Organizational Documents and
Laws.  Neither the execution and delivery of this Agreement or any Ancillary
Document by any Buyer or Parent, nor the completion or performance of the
transactions by the Buyers contemplated hereunder and

 

26

--------------------------------------------------------------------------------


 

thereunder or the performance of the obligations of Parent hereunder, will
result in (a) the Breach of any term or provision of the Governing Documents of
any Buyer or Parent, (b) assuming satisfaction of any approval requirements
referred to in Section 6.4, the violation by any Buyer or Parent of any Law
applicable to any Buyer or Parent, or (c) a Breach of any Contract to which
Buyer or Parent is a party or to which it is bound, except in the case of (c),
for such Breaches or violations, if any, which would not reasonably be expected
to preclude the Buyers or Parent from consummating the transactions contemplated
by this Agreement or any Ancillary Document or to subject Seller to any
liability with respect thereto.

 

5.4.                              Consents.  Neither the Buyers nor Parent is
required by Law, Contract or otherwise to give any notice to, make any filing
with, or obtain any Consent from any Authority or other Person in connection
with Buyers’ or Parent’s execution, delivery or performance of this Agreement or
any Ancillary Document to which any Buyer or Parent is a party or the completion
of the transactions contemplated hereby and thereby, except (a) the Consents and
filings set forth in Schedule 5.4 or (b) where the failure to give such notice,
make such filing or obtain such Consent would not reasonably be expected to
preclude any Buyer from consummating the transactions contemplated by this
Agreement or any Ancillary Document, preclude Parent from fulfilling its
obligations hereunder, or subject Seller to any liability with respect thereto.

 

5.5.                              Litigation.  There is no suit, action,
arbitration, administrative or other proceeding, or governmental investigation,
pending or, to Buyer’s Knowledge, threatened in writing against any Buyer or
Parent which would materially affect Buyer’s ability to perform its obligations
hereunder, or under any Ancillary Document to which Buyer is a party.

 

5.6.                              Finder’s Fee.  No broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated by this Agreement based upon any
arrangements made by or on behalf of Buyer or any of its Affiliates.

 

5.7.                              Available Funds.  Buyer has currently
available cash funds or available borrowing capacity under existing credit
facilities that in the aggregate are sufficient for Buyer to pay the Cash
Consideration.  There are no conditions to any such borrowing that will not be
fulfilled as of the Closing.

 

ARTICLE 6
PRE-CLOSING COVENANTS AND AGREEMENTS

 

6.1.                              Conduct of Business.

 

(a)                                  Except as expressly provided in this
Agreement or in Schedule 6.1, or to the extent that Buyer otherwise consents in
writing (which consent will not be unreasonably withheld, conditioned or
delayed), from the date of this Agreement through and including the Closing Date
(or, if earlier, the termination of this Agreement), Seller will operate the
Business in the Ordinary Course of Business and use all commercially reasonable
efforts to preserve intact Seller’s relationships with customers, suppliers, and
employees of the Business.

 

(b)                                 In addition, and without limiting the
generality of the foregoing, except as expressly provided in this Agreement or
in Schedule 6.1, or to the extent that Buyer

 

27

--------------------------------------------------------------------------------


 

otherwise consents in writing (which consent will not be unreasonably withheld,
conditioned or delayed), Seller will not:

 

(i)                                     sell, lease, sublease, license,
transfer, mortgage, pledge or otherwise dispose of, or create any Encumbrance
(other than Permitted Encumbrances) upon, any of the Purchased Assets, other
than sales or other dispositions of properties or assets under and in accordance
with the terms of existing Contracts; dispositions of inventory and dispositions
of surplus or obsolete properties or assets in the Ordinary Course of Business;

 

(ii)                                  enter into, terminate, cancel, materially
amend, materially extend or waive, release or assign any material right or claim
under any Key Business Contract, other than in the Ordinary Course of Business;

 

(iii)                               transfer, assign, terminate, cancel, abandon
or modify any Permits related to the Business or fail to use commercially
reasonable efforts to maintain any Permits related to the Business as currently
in effect, except for Permits that are immaterial to the Business;

 

(iv)                              other than raises in the Ordinary Course of
Business, make any material changes with respect to the compensation, benefits,
or terms of employment or engagement of any Business Employee or transfer any
Business Employee to another position with Seller;

 

(v)                                 transfer or license to any Person or allow
to lapse or go abandoned any Transferred Intellectual Property or commence,
discharge or settle any Proceeding relating to any Transferred Intellectual
Property;

 

(vi)                              commit or agree to take, or authorize the
taking, of any of the foregoing actions; or

 

(vii)                           provide any forecast for calendar 2013 as
contemplated or required by the Camco Supply Agreement.

 

(c)                                  Nothing in this Agreement is intended to
give Buyer, directly or indirectly, any right to control or direct the business
or operations of Seller prior to Closing.

 

(d)                                 From time to time up to the Closing, Seller
shall, as soon as practicable after obtaining Knowledge of a relevant fact,
matter or circumstance, supplement or amend any Seller Disclosure Schedule that
it has delivered in response to ARTICLE 4 with respect to (i) any matter first
existing or occurring following the date hereof that (A) if existing or
occurring at or prior to the date hereof would have been required to be set
forth or described in the Seller Disclosure Schedule or (B) is necessary to
correct any information in the Seller Disclosure Schedule that has been rendered
inaccurate thereby or (ii) any matter that first is existing or occurring prior
to the date of this Agreement that was not previously set forth in the Seller
Disclosure Schedule but was required by the terms of the applicable provision,
to be disclosed.  No supplement or amendment to any Seller Disclosure Schedule
shall have any effect for the purpose of determining

 

28

--------------------------------------------------------------------------------


 

satisfaction of the conditions set forth in Section 8.2(a), but any supplement
or amendment to any Seller Disclosure Schedule delivered pursuant to clause (i)
will, upon delivery by Seller, update and amend the relevant schedule(s) for all
other purposes, including for purposes of Article 10.  No supplement or
amendment to any schedule delivered pursuant to clause (ii) of the preceding
sentence shall (I) limit Seller’s indemnification obligations regardless of
whether or not the transactions contemplated herein are consummated or (II) in
any way limit the ability of any Buyer from making a claim for breach of this
Agreement.

 

6.2.                              Access to Information; Confidentiality.

 

(a)                                  To the extent not prohibited or restricted
by applicable Law and subject to the provisions of the Confidentiality
Agreement, Seller will:

 

(i)                                     afford to Buyer and its representatives
reasonable access (including for the purpose of coordinating integration
activities and transition planning), during regular business hours upon
reasonable notice, to (A) offices and other facilities where principal
activities of the Business occur and where Purchased Assets are located,
excluding Seller’s administrative offices and its headquarters (and for any
Business Employee or relevant information located at Seller’s administrative
offices or headquarters, Seller will make the same available at a reasonable
location) and (B) copies of Assigned Contracts (subject to applicable
confidentiality restrictions), material books and records to the extent related
to the Business or the Purchased Assets;

 

(ii)                                  upon reasonable notice, permit Buyer and
its representatives to make such inspections as it may reasonably require to the
extent related to the tangible Purchased Assets; and

 

(iii)                               cause Seller’s officers and employees and
representatives to furnish Buyer and its representatives with such reasonable
financial and operating data and other information with respect to the Business
or Purchased Assets as Buyer may from time to time request.

 

(b)                                 Buyer agrees to maintain a list of those
individuals who, on the behalf of Buyer, receive information or access hereunder
and agrees that in the event this Agreement is terminated pursuant to ARTICLE 9,
such list will be discoverable by Seller in any litigation to enforce the terms
of the Confidentiality Agreement, provided that this provision does not limit or
waive any privilege Buyer may claim in any such litigation, except to the
identity of the individuals on such list.

 

(c)                                  Following Closing, Seller shall, and shall
cause Seller’s Affiliates to, maintain and keep confidential and not to disclose
or use for any purpose except as expressly contemplated in this Agreement, the
Transition Services Agreement, the Manufacture and Supply Agreement or the IP
Use Transition Agreement, the Transferred Intellectual Property, all trade
secrets and confidential information of the Business, and all other Business
Information; provided that nothing in this Section 6.2(c), shall  prohibit

 

29

--------------------------------------------------------------------------------


 

Seller from (i) contacting, or using contact information with respect to, any
customer or vendor of the Business that is also, as of the date hereof, a
customer or vendor of Seller outside the Business or (ii) using (but not
disclosing) Confidential Information of the Business consistent with the use by
Seller as of the date hereof in the conduct of its businesses other than the
Business.

 

6.3.                              Reasonable Efforts; Filings; Notification.

 

(a)                                  Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties will use all
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things necessary, proper and advisable to complete and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including the use of all commercially reasonable
efforts to:

 

(i)                                     cause the conditions to Closing to be
satisfied as promptly as practicable;

 

(ii)                                  obtain all Required Consents from, and
submit all necessary notices, registrations and filings with, Authorities and
other Third Parties; provided that, except as set forth in the remaining
provisions of this Section 6.3, nothing herein shall require Seller or Buyer to
pay any consideration or agree to relinquish or modify any rights in exchange
for obtaining any Consent from any Third Party;

 

(iii)                               defend against any Proceedings or other
actions challenging this Agreement or the completion of the transactions
contemplated hereby (including seeking to have vacated or reversed any Order
issued by an Authority); and

 

(iv)                              execute and deliver such additional
instruments as may be necessary to complete the transactions contemplated by,
and to fully carry out the purposes of, this Agreement;

 

provided, however, that nothing in this Section 6.3(a) will require US Buyer or
Seller to take any action, or to refrain from taking any action, pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
regulations thereunder (the “HSR Act”), except as provided for in the remainder
of this Section 6.3.

 

(b)                                 Each of US Buyer and Seller will use
commercially reasonable (i) make or cause to be made the filings required of
such party to this Agreement under the HSR Act with respect to the transactions
contemplated by this Agreement within ten (10) Business Days from the date of
this Agreement, (ii) comply at the earliest practicable date with any request
under the HSR Act for additional information, documents or other materials
received by such party to this Agreement from the United States Federal Trade
Commission or the United States Department of Justice or any other Authority in
respect of such filings or such transactions, and (iii) act in good faith and
reasonably cooperate with the other party in connection with any such filing
(including, if requested by the other party, to accept all reasonable additions,
deletions or changes suggested by the

 

30

--------------------------------------------------------------------------------


 

other party in connection therewith) and in connection with resolving any
investigation or other inquiry of any such agency or other Authority under the
HSR Act, the Sherman Antitrust Act of 1890, as amended, the Clayton Act of 1914,
as amended, the Federal Trade Commission Act, as amended, and any other federal,
state or local statutes, rules, regulations, orders, decrees, administrative or
judicial doctrines or other laws, whether United States or foreign, that are
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade (collectively, the “Antitrust Laws”)
with respect to any such filing or any such transaction and (iv) use its
commercially reasonable efforts to take such action as may be required to cause
the expiration or early termination of the applicable waiting periods under the
HSR Act or other Antitrust Laws with respect to such transactions as promptly as
possible after the execution of this Agreement.  To the extent not prohibited by
applicable Laws, each party to this Agreement will use all commercially
reasonable efforts to promptly furnish to each other all information required
for any application or other filing to be made pursuant to any applicable Laws
in connection with the transactions contemplated by this Agreement.

 

(c)                                  Each of US Buyer and Seller will, except to
the extent impermissible under, or inconsistent with, applicable Law,
(i) promptly notify the other of, and if in writing, furnish the other with
copies of (or, in the case of material oral communications, advise the other
orally of), any communications from or with any Authority with respect to the
transactions contemplated by this Agreement, (ii) permit the other party to
review and discuss in advance, and consider in good faith the views of one
another in connection with, any proposed written (or any material proposed oral)
communication with any Authority, (iii) not participate in any meeting with any
Authority unless it consults with the other party in advance and, to the extent
permitted by such Authority, gives the other party the reasonable opportunity to
attend and participate at any such meeting, (iv) promptly furnish the other
party with copies of all correspondence, filings and communications (and
memoranda setting forth the substance thereof) between it and any Authority with
respect to this Agreement and the transactions contemplated by this Agreement,
and (v) promptly furnish the other party with such necessary information and
reasonable assistance as such other party may reasonably request in connection
with its preparation of necessary filings or submissions of information to any
Authority.  US Buyer and Seller may, as each deems advisable and necessary,
reasonably designate any competitively sensitive material provided to the other
under this Section 6.3(c) as “outside counsel only.”  Such materials, and the
information contained therein, will be given only to the outside legal counsel
of the recipient and will not be disclosed by such outside counsel to employees,
officers, or directors of the recipient unless express permission is obtained in
advance from the source of the materials (US Buyer or Seller, as the case may
be) or such source’s legal counsel.

 

(d)                                 Without limiting the generality of the
foregoing or any provision herein to the contrary but subject to the last
sentence of this Section 6.3(d), US Buyer and Seller agree to use commercially
reasonable efforts to avoid or eliminate each and every impediment under the HSR
Act or any other Antitrust Law that may be asserted by any United States or
non-United States Authority so as to enable the parties to expeditiously close
the transactions contemplated hereby no later than the Termination Date.  In

 

31

--------------------------------------------------------------------------------


 

addition, Seller and US Buyer shall each use its commercially reasonable efforts
to defend through litigation on the merits any claim asserted in court by any
party in order to avoid entry of, or to have vacated or terminated, any decree,
order or judgment that would prevent the Closing by the Termination Date.
 Notwithstanding anything to the contrary with respect to any actions,
non-actions, clearances, waivers, consents, approvals or permits from any
Authority or under any Antitrust Law that are required to be obtained in
connection with this Agreement, US Buyer, Seller, and their Affiliates shall not
be required to, and Seller shall not, without the prior written consent of US
Buyer (which may be withheld in US Buyer’s sole discretion), (i) enter into any
hold separate order, (ii) sell, divest, lease, license, transfer, dispose of or
otherwise encumber or hold separate, before or after the Effective Time, any of
their respective assets, licenses, operations, rights, product lines, businesses
or interests therein (or agree to take or consent to any of the foregoing
actions) or (iii) agree to any changes or restrictions on, or other impairment
of, the ability of US Buyer, Seller, or any of their respective Subsidiaries or
Affiliates to own or operate any of their respective assets, (including any
Purchased Asset) licenses, operations, rights, product lines, businesses
(including the Business) or interests therein.

 

6.4.                              Fees and Expenses.  Each party will bear its
own costs and expenses incurred in connection with this Agreement, the Closing,
the Ancillary Documents and the transactions contemplated hereby.  For clarity,
US Buyer shall pay the entire HSR Act filing fee applicable to the transactions
contemplated herein and its fees and expenses related to the preparation and
submission of US Buyer’s HSR Act filing, and Seller shall pay its fees and
expenses related to the preparation of filing and submission of Seller’s HSR Act
filing.

 

6.5.                              Employees.

 

(a)                                  The applicable Buyer shall offer employment
effective as of the Effective Time to each Business Employee listed on Schedule
6.5(a) and who is employed by Seller immediately prior to the Closing Date. 
Seller shall promptly notify US Buyer in writing of any termination, resignation
or other change in status of the Business Employees prior to the Closing Date,
including which of such employees (if any) are on short-term or long-term
disability leave or other authorized leaves of absence.  A Business Employee who
is absent immediately prior to the Closing Date due to vacation, holiday,
authorized leave of absence, illness or injury (other than short-term or
long-term disability) shall be considered to be employed immediately prior to
the Closing Date provided US Buyer is notified of the anticipated return to
active duty prior to the Closing Date.  The applicable Buyer shall offer
employment to any Business Employee listed on Schedule 6.5(a) and who is absent
immediately prior to the Closing Date due to short-term disability effective as
of the date that such employee is able to return to active employment with such
Buyer; provided that such date is within three months after the Closing Date. 
The applicable Buyer shall offer to hire and employ each Business Employee
listed on Schedule 6.5(a) in a position with similar requirements and
responsibilities and with base compensation and bonus that are, on the whole,
equivalent to each such Business Employee’s current aggregate base and bonus and
with benefits that are provided by such Buyer to similarly situated employees of
such Buyer.

 

32

--------------------------------------------------------------------------------


 

(b)                                 After the Closing Date, each Business
Employee who is employed by Seller immediately prior to the Closing Date and who
accepts employment with the applicable Buyer, which acceptance will include
authorization to transfer to the applicable Buyer the employee data described in
Section 1.2(l) (“Transferred Employees”) shall be entitled to participate in the
applicable Buyer’s benefit plans on the same basis as is currently offered to
similarly situated employees of such Buyer.  For purposes of eligibility and
vesting under any such plan, service by a Transferred Employee with Seller prior
to the Closing Date shall be taken into account to the extent such service was
recognized by Seller and set forth in Schedule 4.13 as if such service had been
performed for the applicable Buyer and shall be added to the service rendered by
such employee to such Buyer after the Closing Date.  In determining the amount
of vacation and severance pay accruable by any Transferred Employee after the
Closing Date under the terms of the vacation and severance pay plans of such
Buyer, credit shall be given for such employee’s service with Seller on or prior
to the Closing Date as set forth in Schedule 4.13.  Following the Closing,
Seller will pay to each Transferred Employee the dollar value of the accrued and
unused vacation time attributable to such Transferred Employee and such accrued
vacation will not be an Assumed Liability.

 

(c)                                  Seller will (i) cooperate with Buyers in
all respects with respect to, and not discourage any Business Employee from
accepting, the applicable Buyer’s offer of employment to the Transferred
Employees, which will be made on or prior to the Closing Date; (ii) not counter
offer to retain any of the Transferred Employees; (iii) to the extent
practicable, assign to the applicable Buyer each Transferred Employee’s
assignment of inventions and/or restrictive covenants agreement to the extent
related to the Business; and (iv) on or prior to the Closing Date pay to each
Transferred Employee the pro rata portion of any bonus that, if determined on an
annualized basis in accordance with Seller’s bonus plan on the Closing Date,
would be due and payable.

 

(d)                                 Each applicable Buyer will be responsible
for the administration and the financial obligation of all worker’s compensation
claims with respect to Transferred Employees arising out of or relating to
occurrences on or after the Effective Time and Seller shall be responsible for
the administration and the financial obligation of any worker’s compensation
claims with respect to Transferred Employees arising out of or relating to
occurrences before the Effective Time. In the event that a Transferred Employee
notifies US Buyer after the Effective Time of a workers’ compensation injury
that is the result of an aggravation of an injury that occurred while working
for Seller prior to the Effective Time, the responsibility for the
administration and financial obligation of this claim (i.e., the allocation
between Seller’s worker’s compensation coverage and US Buyer’s worker’s
compensation coverage) will be determined by the state law applicable to such
claim and shall be subject to the final interpretation of the appropriate state
court or administrative agency, as the case may be.

 

(e)                                  Each applicable Buyer will be responsible
only for those employees who are Transferred Employees and, subject to complying
with its obligations set forth in Section 6.5(a), shall have the full discretion
to determine the terms and conditions of employment and location for the
Transferred Employees.  Seller shall be solely responsible for any obligations
of Seller to provide retirement payments, retiree life

 

33

--------------------------------------------------------------------------------


 

insurance, retiree medical, and retiree dental benefits to Business Employees
who are entitled to such benefits prior to the Closing and who were covered
under retiree welfare programs of such Seller as of the Closing, and to their
covered dependents.

 

(f)                                    Seller and US Buyer agree to utilize, or
cause their respective Affiliates to utilize, the standard procedure set forth
in Rev. Proc. 2004-53 with respect to Form W-2 wage reporting.  US Buyer intends
to qualify as a “successor employer” as defined under Internal Revenue Code
Section 3121(a)(1) thereby allowing US Buyer to utilize the wages paid by Seller
to determine the taxable wages of the Transferred Employees for FICA and FUTA
tax reporting purposes.

 

6.6.                              Patent Claims.  Buyers agree that they will
not initiate any infringement claim as to any patent, registered trademark or
registered trade name included in the Purchased Assets against any Third Party
with respect to those acts of alleged infringement of such Third Party that
occurred prior to the Effective Time without the prior consent of the Seller,
which consent will not be unreasonably withheld or delayed.  Nothing herein
shall restrict Buyers’ rights to bring any claims against any Third Party acts
occurring on or after the Effective Time.

 

ARTICLE 7
OTHER COVENANTS AND AGREEMENTS

 

7.1.                              Public Announcement.  Except as otherwise
agreed in writing between US Buyer and Seller or as required by Law, neither of
US Buyer nor Seller, nor any of their respective Affiliates, will make any
public announcement (including any announcement to customers, suppliers or
others having dealings with Seller), postings to any public website or
electronic forum, or similar communication regarding this Agreement or the
transactions contemplated hereby.  US Buyer and Seller will mutually agree on
the form, content and timing of a public announcement or similar communication
to be made upon or with regard to the signing of this Agreement and the Closing
of the transactions contemplated herein; provided that nothing herein will
prohibit either party from making any disclosure required by applicable Law. 
Without limiting the right of any party to make any disclosure required by
applicable Law, each party will, to the extent reasonably practicable, provide a
copy of any written disclosure that such party intends to make and that is
required by applicable Law and will consider in good faith any comments offered
by the other party.

 

7.2.                              Noncompetition; Nonsolicitation.

 

(a)                                  Seller agrees that it will not, either
directly or indirectly through another Person, for a period of five years after
the Closing Date (the “Noncompete Period”), engage in the United States, Canada,
Australia and New Zealand in the business of the manufacture and distribution of
cleaning chemicals and dispensing equipment and other supplies specifically for
use in commercial vehicle care markets (“Competitive Activities”); provided that
the foregoing shall not prohibit:

 

(i)                                     Seller or any of its Affiliates or any
of the accounts managed by them, including of any pension or other benefit plan
of Seller, from owning any outstanding capital stock or other equity interests
of any Person engaging in any

 

34

--------------------------------------------------------------------------------


 

Competitive Activities provided the aggregate beneficial ownership of Seller and
any of its Affiliates (without reference to pension or other benefit plan
assets) does not exceed more than five percent (5%) of all issued and
outstanding voting securities of any such Person;

 

(ii)                                  Seller or any of its Affiliates from
(A) engaging in any of its existing businesses (other than the Business),
including its manufacturing, distributing and selling cleaning supplies and
chemicals and its water treatment products and services; and (B) using any
Retained Shared Intellectual Property in any industry (other than the Business
during the Non-Compete Period and subject to any applicable restrictions of the
Shared IP License or other express agreement of Seller);

 

(iii)                               Seller or any of its Affiliates from
acquiring any Person or business that engages in Competitive Activities provided
that (i) such activities do not constitute the principal activities of the
Person or business to be acquired (based on the sales of such business during
the preceding four (4) full calendar quarters) and (ii) if Competitive
Activities constitute in excess of ten percent (10%) of the revenues of the
Person or business acquired, Seller shall use its reasonable commercial efforts
to divest that portion of such Person or business that engages in Competitive
Activities within one year after the acquisition thereof;

 

(iv)                              Seller or any of its Affiliates from owning
any and all of the Retained Assets;

 

(v)                                 Seller or any of its Affiliates from
satisfying any obligations and exercising their rights under the Ancillary
Documents; and

 

(vi)                              The performance by Seller or any of its
Affiliates of its or their obligations under the Distributorship Agreement

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the prohibitions in this Section 7.2 shall not apply to (i) any
businesses or operations of Seller or any of its Affiliates which are
transferred to any Third Party (other than to a wholly owned subsidiary Seller)
after the Closing Date, or (ii) to any Affiliate of Seller the stock of which is
transferred to any Third Party (other than to a wholly owned subsidiary of
Seller) after the Closing Date.

 

(c)                                  During the one year period commencing on
the Closing Date, Seller not shall directly or indirectly through another
Person, induce or attempt to induce any Transferred Employee to leave the employ
of any Buyer, in any way interfere with the relationship between any Buyer and
any Transferred Employee or hire any Transferred Employee.

 

(d)                                 During the one year period commencing on the
Closing Date, Buyer shall not allow any senior executive that is a Business
Employee (with any individual included in the definition of Seller’s “Knowledge”
who is a Business Employee to be considered a

 

35

--------------------------------------------------------------------------------


 

senior executive for purposes of this Section 7.2(d)) to, directly or
indirectly, induce or attempt to induce any individual that is an employee of
Seller or any of its Affiliates on the Closing Date to leave the employ of
Seller or any of its Affiliates and become an employee of US Buyer or its
Affiliates; provided, that such restrictions shall not apply to general
solicitations for employment via newspapers, the internet and other media
typically used for such purposes, or general solicitations made through the use
of employment agencies or executive search firms or response thereto.

 

(e)                                  During the two year period commencing on
the Closing Date, Seller shall not directly or indirectly through another Person
divert or attempt to divert any customer or other Person which is furnished
products or services relating to the Business by US Buyer or induce or attempt
to induce any customer, supplier or service provider relating to the Business to
cease being a customer, supplier or service provider of US Buyer or to otherwise
change its relationship with US Buyer; provided nothing in this
Section 7.2(e) prevent Seller from conducting its business in the ordinary
course.

 

7.3.                              Product Returns.  Subject to Section 1.3(iii),
from and after the Effective Time, US Buyer will assume and thereafter discharge
for products of the Business shipped, sold and/or produced by Seller prior to
the Effective Time, all responsibilities, liabilities and obligations of Seller
for refunds (including any merchandise charge backs for products deemed by the
customer as inadequate or replacement) in accordance with Seller’s written
standard return policies given to customers of the Business for such products as
set forth in Schedule 4.19.

 

7.4.                              Transfer Taxes/ Tax Elections.

 

(a)                                  All transfer, documentary, GST/HST, value
added, sales, use, stamp, registration and other similar Taxes on, and all
conveyance fees, recording charges, and other fees and charges (including any
penalties and interest) resulting from, the transactions contemplated by this
Agreement (collectively, the “Transfer Taxes”) to the extent recoverable by a
Buyer shall be borne by Buyers. All other Transfer Taxes shall be borne one
hundred percent (100%) by Sellers. Buyers and Sellers, as required, will prepare
and file any affidavits or returns required in connection with the foregoing at
their own cost and expense. Seller will prepare and file all Tax Returns with
respect to such Transfer Taxes, subject to US Buyer’s right to review and
approve the same, which approval shall not be unreasonably withheld, delayed or
conditioned.  Seller and US Buyer will cooperate in the preparation of any
available exemption certificates with respect to Transfer Taxes.

 

(b)                                 At the Closing, Canadian Buyer and Seller
shall execute jointly an election under Section 167 of the Excise Tax Act
(Canada) to have the sale of the Purchased Assets purchased from Seller take
place on a GST/HST-free basis under Part IX of the Excise Tax Act (Canada).
Canadian Buyer shall file the election in the manner and within the time
prescribed by the relevant legislation. Notwithstanding anything to the contrary
in this Agreement, Buyers shall indemnify and hold Seller harmless in respect of
any GST, penalties, interest and other amounts which may be assessed against
Seller as a result of the transactions under this Agreement not being eligible
for such election or as a result of Canadian Buyer’s failure to file the
election within the prescribed time.

 

36

--------------------------------------------------------------------------------


 

(c)                                  In accordance with the requirements of the
Income Tax Act (Canada), the regulations thereunder, the administrative practice
and policy of the Canada Revenue Agency and any applicable equivalent or
corresponding provincial or territorial legislative, regulatory and
administrative requirements, where applicable, with respect to each purchase and
sale of Purchased Assets, Canadian Buyers and the applicable Seller shall make
and file, in a timely manner:

 

(i)                                     A joint election to have section 22 of
the Income Tax Act (Canada), and any equivalent or corresponding provision under
applicable provincial or territorial tax legislation, apply in respect of the
accounts receivable of Seller included in the Purchased Assets and shall
designate therein that portion of the Canadian Consideration allocated to such
accounts receivable under Section 2.22.2(b) as the consideration paid by
Canadian Buyer to Seller.

 

(ii)                                  If requested by either party, Sellers and
Buyer shall file any elections or amended elections in prescribed form (or such
other form as such party may reasonably request) and within the prescribed time
limits pursuant to proposed section 56.4 of the Income Tax Act (Canada) as it
reads on the date of this Agreement or any amended or successor provision
hereto, and any analogous provision of provincial or territorial Tax
legislation.

 

(iii)                               Canadian Buyer and Seller shall prepare and
file their respective Tax Returns in a manner consistent with the aforesaid
elections, provided such manner is in accordance with Applicable Law.

 

(iv)                              If a party to this Agreement fails to file its
Tax Returns in a manner consistent with the aforesaid elections, provided such
manner is in accordance with Applicable Law, it shall indemnify and save
harmless the other party or parties in respect of any resulting Taxes and any
resulting legal or accounting expenses paid or incurred by the other party or
parties.

 

(d)                                 Each of the Buyers and each of the Sellers
shall reasonably cooperate, and shall cause their respective Affiliates, and
their Affiliates’ respective officers, employees, agents, auditors and
representatives to reasonably cooperate, in connection with the preparation and
filing of all Tax Returns, any other returns, reports and forms relating to
Taxes, audit examinations and any administrative or judicial proceedings
relating to Taxes, and as necessary or desirable in order to minimize any
withholding Taxes imposed on the transactions contemplated by this agreement,
including the furnishing or making available to each other of records,
information, personnel, powers of attorney or other materials necessary or
helpful for the preparation and filing of all Tax Returns and any other returns,
reports and forms relating to Taxes, the conduct of audit examinations, the
resolving of or the defense of any administrative or judicial proceedings
relating to Taxes. Each Buyer and each Seller recognizes that the others may
need access, from time to time, after the Closing Date, to certain accounting
and Tax records and information held by it, to the extent such records and
information pertain to events occurring prior to the Closing Date; therefor,
each Buyer and each Seller agrees, (a) to properly retain and maintain such
records and (b) to allow each of the other parties hereto and its respective

 

37

--------------------------------------------------------------------------------


 

agents, auditors and representatives, at times and dates mutually acceptable to
the parties hereto, to inspect, review and make copies of such records as such
party or its agents, auditors or representatives may deem necessary or
appropriate from time to time, such activities to be conducted during normal
business hours and at the expense of the requesting party.

 

7.5.                              Retention of and Access to Records.  From and
after the Closing Date and subject to the provisions of Section 6.2(c).  US
Buyer will retain for a period consistent with US Buyer’s record-retention
policies and practices and no less than as may be required by any applicable Law
the Business Information.  US Buyer will provide Seller and its representatives
with reasonable access to and copies of all such books and records, during
normal business hours and upon reasonable written notice, as necessary to enable
Seller to prepare Tax Returns or respond to Tax audits.

 

7.6.                              Further Assurances.  Seller and US Buyer agree
that, from time to time, from and after the Closing Date, each of them will
execute and deliver, and will cause to be executed and delivered, such further
instruments of conveyance and transfer and take such other action as may be
reasonably necessary to carry out the purposes and intents of this Agreement.

 

7.7.                              Insurance Proceeds.  In the event that after
the date hereof and prior to the Closing, there occurs an event or circumstance
arising out of the operation of the Business or the ownership of the Purchased
Assets that gives Seller a cause of action or claim against a third party
(including any claim under an applicable insurance policy and claims under any
warranties, representations and guarantees made by suppliers, manufacturers,
contractors and other third parties) and such event or circumstance is
identified with reasonable specificity in writing by Buyer to Seller within
twelve months of the Closing Date, then Seller will either (i) to the extent
transferrable, assign any right it has to pursue such claim to US Buyer or
(ii) use its commercially reasonable efforts, at the request and at the expense
of Seller, to pursue such cause of action against such third party or file such
insurance claim and upon receipt of any proceeds by Seller from such cause of
action or insurance or claim, Seller will remit the same to US Buyer less any
expenses incurred by Seller in pursuing such action or claim that were not
previously reimbursed by US Buyer and less any increase in premiums that Seller
reasonably believes will result from such claim.

 

7.8.                              Historical Audited Financial Statements.  As
promptly as practicable following the date of this Agreement, Seller (i) shall
use its commercially reasonable efforts to prepare financial statements of the
Business at the dates and for the periods necessary to permit US Buyer to
satisfy its obligations, pursuant to Section 3-05 of Regulation S-X promulgated
by the Securities and Exchange Commission, to file historical financial
statements of the Business with its periodic reports pursuant to the Securities
Exchange Act of 1934, as amended; (ii) shall cause PricewaterhouseCoopers LLP to
audit such financial statements and to deliver its audit opinion with respect
thereto; and (iii) shall cause PricewaterhouseCoopers LLP to perform a SAS 100
quarterly review of such interim financial statements with respect thereto,
provided that the cost and expense of Deloitte LLP and PricewaterhouseCoopers
LLP incurred by Seller in connection with clauses (i), (ii) and (iii) will be
paid by the US Buyer. Furthermore, Seller shall use commercially reasonable
efforts to obtain from PricewaterhouseCoopers LLP a consent, in customary form
reasonably acceptable to US Buyer, to the inclusion of the historical audited

 

38

--------------------------------------------------------------------------------


 

financial statements of the Business in periodic reports filed by US Buyer
pursuant to the Securities Exchange Act of 1934, as amended; provided, however,
that nothing herein shall require Seller to pay any consideration (except for
any amount that Buyers agree in writing to reimburse Seller) or agree to
relinquish or modify any rights in exchange for obtaining any such consent. 
Seller shall have no liability for, and shall not be responsible for any Losses
incurred by any Buyer Indemnified Party arising out of, any failure of US Buyer
to be able to meet its filing obligations under the Securities and Exchange
Commission as a result of any failure to have the financials contemplated in
this Section 7.8 to be timely prepared unless there is a Willful Breach by
Seller of its obligations under this Section 7.8.

 

ARTICLE 8
CONDITIONS TO CLOSING

 

8.1.                              Conditions to Buyers’ and Seller’s
Obligations.  The respective obligation of Seller and each Buyer to complete the
Closing is subject to the satisfaction or waiver (to the extent permitted by
Law) of the following conditions precedent:

 

(a)                                  no Law or Order will be in effect
prohibiting the Closing (a “Legal Restraint”);

 

(b)                                 no Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Order which is in effect
and has the effect of making the transactions contemplated by this Agreement
illegal or otherwise restraining or prohibiting the consummation of the
transactions contemplated by this Agreement or threatened in writing to do so
and not have withdrawn such threat; or

 

(c)                                  receipt of a favorable determination or
expiration of the applicable waiting periods under the HSR Act and other
Antitrust Laws relating to the transactions contemplated by this Agreement.

 

8.2.                              Conditions to Buyers’ Obligations.  The
obligation of Buyer to complete the Closing is subject to the satisfaction or
waiver of each of the following conditions precedent (in addition to those
contained in Section 8.1):

 

(a)                                  the representations and warranties of the
Seller’s contained in this Agreement (i) that are (A) qualified as to
materiality or by reference to a Material Adverse Effect will be accurate in all
respects or (B) not so qualified will be accurate in all material respects in
each case as of the date of this Agreement (except that any such representations
or warranties which expressly relate to an earlier date need only have been
accurate as of such date) and (ii) will be accurate in all respects in each case
disregarding any material, materiality or Material Adverse Effect qualifications
and in each case as of the Closing Date (except that any such representations or
warranties which expressly relate to an earlier date need only have been
accurate as of such date) as though made on the Closing Date (without taking
into account any amendments or supplements made to the Seller Disclosure
Schedule pursuant to Section 6.1(d)), except with respect to this clause
(ii) where the failure of such representations and warranties to

 

39

--------------------------------------------------------------------------------


 

be so true and correct, individually or in the aggregate, has not had and would
not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 Seller will have performed in all material
respects each of the obligations it is required to perform at or prior to the
Closing Date;

 

(c)                                  There shall not have occurred after the
Latest Balance Sheet Date any event or circumstance that has had or would
reasonably be expected to have a Material Adverse Effect described in subsection
(a) of such definition; and

 

(d)                                 Seller will have delivered to Buyer all of
the Required Consents and all of the certificates and other documents specified
in Section 3.2.

 

8.3.                              Conditions to Seller’s Obligations.  The
obligation of Seller to complete the transactions contemplated by this Agreement
is subject to the satisfaction or waiver of each of the following conditions
precedent (in addition to those contained in Section 8.1):

 

(a)                                  the representations and warranties of the
Buyers contained in this Agreement (i) that are (A) qualified as to materiality
or by reference to a Material Adverse Effect will be accurate in all respects or
(B) not so qualified will be accurate in all material respects in each case as
of the date of this Agreement and (ii) will be accurate in all respects in each
case disregarding any material, materiality or Material Adverse Effect
qualifications and in each case as of the Closing Date (except that any such
representations or warranties which expressly relate to an earlier date need
only have been accurate as of such date) as though made on the Closing Date
(without taking into account any amendments or supplements made to any
disclosure schedules delivered by Buyer), except with respect to this clause
(ii) where the failure of such representations and warranties to be so true and
correct, individually or in the aggregate, has not had and would not reasonably
be expected to prohibit or materially delay Buyers from consummating the
transactions contemplated herein or Buyers or Parent from performing their
obligations hereunder;

 

(b)                                 Buyer will have performed in all material
respects each of the obligations it is required to perform at or prior to the
Closing; and

 

(c)                                  Seller will have received from Buyer all of
the certificates and other documents specified in Section 3.3.

 

ARTICLE 9
TERMINATION

 

9.1.                              Termination.  This Agreement may be
terminated, and the Closing may be abandoned, at any time prior to the Closing:

 

(a)                                  by the mutual written consent of Buyer and
Seller;

 

(b)                                 by either Buyer or Seller, upon written
notice to the other, if:

 

40

--------------------------------------------------------------------------------


 

(i)                                     the Closing has not occurred on or
before January 31, 2013, for any reason, including any failure to obtain
clearance from the Federal Trade Commission or the Antitrust Division of the
Department of Justice under the HSR Act; provided that if the parties receive a
second request for information from either the United States Federal Trade
Commission or the United States Department of Justice in connection with the
parties’ HSR Act filings pursuant to Section 6.3(b), such date shall be
automatically extended until the earlier of (A) March 31, 2013 and (B) three
(3) Business Days following receipt of a favorable determination or expiration
of the applicable waiting periods under the HSR Act relating to the transactions
contemplated by this Agreement from the Federal Trade Commission or the
Antitrust Division of the Department of Justice under the HSR Act (the
applicable date, the “End Date”); or

 

(ii)                                  a Legal Restraint having the effect set
forth in Section 8.1(a) is in effect and has become final and not subject to
further appeal; provided, however, that the terms of this
Section 9.1(b)(ii) shall not be available to any party unless such party shall
have used its commercially reasonable efforts to oppose any such Legal Restraint
or to have such Legal Restraint vacated or made inapplicable to the transactions
contemplated by this Agreement.

 

(c)                                  by written notice from US Buyer to Seller,
if there has been a violation or breach by Seller of any covenant,
representation or warranty contained in this Agreement which, if in effect as of
the Closing Date, would prevent the satisfaction of the conditions set forth in
Sections 8.2(a) and 8.2(b) and such violation or breach has not been waived by
Buyer and such violation or breach is incapable of being cured or, if capable of
being cured, has not been cured within the earlier of (i) 30 days after written
notice of default has been delivered to Seller and (ii) the End Date (but if
cured within such timeframe, then such notice of termination will not be given
effect);

 

(d)                                 by written notice from Seller to US Buyer,
if there has been a violation or breach by US Buyer of any covenant,
representation or warranty contained in this Agreement which, if in effect as of
the Closing Date, would prevent the satisfaction of the conditions set forth in
Sections 8.3(a) and 8.3(b), and such violation or breach has not been waived by
Seller and such violation or breach is incapable of being cured or, if capable
of being cured, has not been cured within the earlier of (i) 30 days after
written notice of default has been delivered to US Buyer and (ii) the End Date
(but if cured within such timeframe, then such notice of termination will not be
given effect).

 

9.2.                              Obligations Upon Termination.  If this
Agreement is terminated, all continuing obligations of the parties under this
Agreement will terminate, except Section 6.4 (Fees and Expenses), Section 7.1
(Public Announcement), this Section 9.2 and ARTICLE 11 (Miscellaneous
Provisions) will survive indefinitely unless sooner modified or terminated in
writing by the parties; provided that nothing in this Section 9.2 shall relieve
any party from liability for any breach of this Agreement that occurred prior to
the date of termination.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 10
SURVIVAL AND INDEMNIFICATION

 

10.1.                        Survival.

 

(a)                                  Subject to Section 10.1(b), all
representations, warranties and covenants contained in this Agreement will
survive Closing and the completion of the transactions contemplated by this
Agreement.

 

(b)                                 Claims for indemnification under
Section 10.2(a) or Section 10.3(a) must be made no later than eighteen months
following the Closing Date, except that (i) claims arising from any breach or
inaccuracy of the representations and warranties contained in the Fundamental
Representations, Section 4.17 (Environmental Matters), Section 5.1
(Organization; Standing; Corporate Power) and Section 5.2 (Authority; No Breach)
must be made no later than 60 days after the expiration of the applicable
statute of limitations, if later and (ii) claims for indemnification pursuant to
Sections 10.2(b) through (d) and Sections 10.3(b) through (d) may be made at any
time within the applicable statute of limitations with respect to the subject of
such claim.

 

10.2.                        Indemnification of Seller Indemnified Parties. 
Subject to the applicable provisions of Section 10.4, Buyer will indemnify in
full, Seller and Seller’s Affiliates and the officers, directors, employees and
agents of any of them (collectively, the “Seller Indemnified Parties”), and hold
them harmless from and against, any and all Losses which they or any of them may
suffer or incur, directly, regardless of when suffered or incurred and whether
or not involving a claim by a Third Party, which arise or result from:

 

(a)                                  any breach, or inaccuracy of any
representation or warranty by Buyer in this Agreement, which for purposes of
determining the amount of Loss only shall be determined in each case without
giving effect to any materiality or Material Adverse Effect qualifiers therein;
provided, however, that a representation or warranty that contains any
materiality or Material Adverse Effect qualifier shall be deemed to have been
given with such qualification for purposes of determining whether there has been
a breach or inaccuracy with respect to such representation or warranty;

 

(b)                                 any breach of, or failure to perform, any
covenant, agreement or undertaking of Buyer in this Agreement;

 

(c)                                  the Assumed Liabilities; or

 

(d)                                 any and all reasonable costs and expenses,
including reasonable legal fees and expenses, in connection with enforcing the
indemnification rights of the Seller Indemnified Parties pursuant to this
Section 10.2, in each case to the extent that such enforcement is successful.

 

10.3.                        Indemnification of Buyer Indemnified Parties. 
Subject to the applicable provisions of Section 10.4, Seller will indemnify in
full Buyer and Buyer’s Affiliates and the officers, directors, employees and
agents of any of them (collectively, the “Buyer Indemnified Parties”), and hold
them harmless from and against, any and all Losses which they or any of

 

42

--------------------------------------------------------------------------------


 

them may suffer or incur, directly, regardless of when suffered or incurred and
whether or not involving a claim by a Third Party, which arise or result from:

 

(a)                                  any breach or inaccuracy of any
representation or warranty by Seller in this Agreement, which for purposes of
determining the amount of Loss only shall be determined in each case without
giving effect to any materiality or Material Adverse Effect qualifiers therein;
provided, however, that a representation or warranty that contains any
materiality or Material Adverse Effect qualifier shall be deemed to have been
given with such qualification for purposes of determining whether there has been
a breach or inaccuracy with respect to such representation or warranty;

 

(b)                                 subject to Section 7.8, any breach of, or
failure to perform, any covenant, agreement or undertaking of Seller in this
Agreement;

 

(c)                                  the Retained Liabilities; or

 

(d)                                 any and all costs and expenses, including
reasonable legal fees and expenses, incurred in connection with enforcing the
indemnification rights of the Buyer Indemnified Parties pursuant to this
Section 10.3, in each case to the extent that such enforcement is successful.

 

10.4.                        Limitations on Indemnification.

 

(a)                                  After the Closing, (i) the Buyer
Indemnified Parties may not recover any Losses under Section 10.3(a) until the
total of all Losses with respect to those matters collectively exceed $720,000
(the “Basket”), in which case, subject to any other applicable limitations
contained in this Section 10.4, the Buyer Indemnified Parties will be entitled
to recover only those Losses in excess of the Basket; and (ii) the Buyer
Indemnified Parties may not recover any Losses under Section 10.3(a) to the
extent that all Losses with respect to those matters collectively exceed
$12,000,000 (the “Cap”).  Notwithstanding the foregoing, neither the Basket nor
the Cap will apply with respect to any breach or inaccuracy of the
representations and warranties contained in Section 4.1 (Organization, Standing
and Corporate Power), Section 4.2 (Authority; Approvals); Section 4.12 (Tax
Matters); (the “Fundamental Representations”) or to any claims based on fraud or
Willful Breach, and the Losses associated with any such breaches, misstatements,
or inaccuracies will not count toward the Basket or Cap for determining the
recoverability of other Losses; provided that, in no event will the liability of
Seller under this Agreement in the aggregate exceed the Cash Consideration (as
adjusted pursuant Section 2.3).  In addition, any Losses recoverable under
Section 10.3(a) that arise or result from any breach or inaccuracy of the
representations and warranties contained in Section 4.21 (Sufficiency of Assets)
will not be subject to the Basket (or count toward the Basket for determining
the recoverability of other Losses) and the Buyer Indemnified Parties may not
recover any such Losses to the extent they exceed $25,000,000.

 

(b)                                 Buyer shall, as soon as practicable
following the making of any claim for indemnification hereunder, file a claim
with any applicable third-party insurer to seek to

 

43

--------------------------------------------------------------------------------


 

recover any insurance proceeds available with respect to any such Loss; provided
that nothing in this Section 10.4(b) (except for the last sentence of this
Section 10.4(b)) will limit Buyer’s ability to bring any indemnity claim
hereunder.  Losses recoverable by a Buyer Indemnified Party will be (i) reduced
by the amount of any insurance proceeds actually received by Buyer with respect
to those Losses less the costs to recover such proceeds; and (ii) increased by
the portion of any premium increase in the next policy period of the applicable
insurance policy and any retroactive premium adjustment or replacement insurance
policy that results directly from the assertion of such claim, as determined by
correspondence from the insurance carrier or insurance broker to Buyer, a copy
which shall have been provided to Seller.  If any such amounts are received by a
Buyer Indemnified Party within twenty-four months after being fully indemnified
by Seller for the relevant Losses hereunder, such amounts will be paid to
Seller.  Notwithstanding anything herein to the contrary, no party shall be
entitled to indemnification or reimbursement under any provision of this
Agreement for any amount to the extent such party or its Affiliate has been
indemnified or reimbursed for such amount under any other provision of this
Agreement.

 

(c)                                  Upon making an indemnity payment pursuant
to this Agreement, the Indemnifying Party will, to the extent of such payment,
be subrogated to all rights of the Indemnified Party against any third party
(other than any customer, vendor, employee, agent or representative of the
Indemnified Party) in respect of the Losses to which the payment related. 
Without limiting the generality of any other provision hereof, each such
Indemnified Party and Indemnifying Party will duly execute upon request all
instruments reasonably necessary to evidence and perfect the above described
subrogation rights.

 

(d)                                 Neither Buyer nor Seller shall have any
liability or obligation under this ARTICLE 10 with respect to claims made
pursuant to Sections 10.2 or 10.3 unless such party shall have received notice
of such claim (describing the claim in reasonable detail, a reasonable estimate
of the amount thereof (or if the notifying party is unable to determine the
amount thereof, a statement to such effect), and the basis thereof) within the
applicable survival period set forth in Section 10.1.

 

(e)                                  Seller shall have no liability or
obligation to any Buyer Indemnified Party for any Loss to the extent, but only
to the extent, the Liability attributable to such Loss is specifically and
identifiably accrued in the calculation of the Closing Modified Net Working
Capital as finally determined pursuant to Section 2.3 (and such Loss shall not
be included as a Loss for purposes of the Basket or the Cap).

 

10.5.                        Indemnification Claims Procedures.

 

(a)                                  If a Buyer Indemnified Party becomes aware
of a claim for indemnification under Section 10.3, it will promptly notify
Seller of the claim, and if a Seller Indemnified Party becomes aware of a claim
for indemnification under Section 10.2, it will promptly notify Buyer of the
claim (in each case, the giver of such notification being referred to hereafter
as the “Indemnified Party,” and the recipient of such notification being
referred to hereafter as the “Indemnifying Party”).  Such

 

44

--------------------------------------------------------------------------------


 

indemnification notice will specify in reasonable detail, to the extent then
known, the nature and amount of the Losses suffered and the facts giving rise to
the claim.

 

(b)                                 The Indemnifying Party will have 30 days
after receipt of the indemnification notice to notify the Indemnified Party in
writing of any objections thereto, specifying in reasonable detail the nature of
and basis for each objection.  To the extent that the Indemnifying Party fails
to timely object to all or part of an indemnification claim, the Indemnifying
Party will be deemed to have irrevocably accepted liability for the claim.  To
the extent that the Indemnifying Party timely objects to all or part of an
indemnification claim, the Indemnifying Party and the Indemnified Party will
negotiate in good faith to resolve the dispute within 30 days thereafter.  If
the Indemnified Party and the Indemnifying Party are unable to resolve the
dispute within that 30 day period, then either of them may proceed to litigate
the dispute subject to the provisions of this Agreement.

 

10.6.                        Third Party Proceedings.

 

(a)                                  The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim and may elect to assume the
defense of the Third Party Claim by delivering written notice of the election
within ten (10) Business Days after receiving notice of the Third Party Claim as
provided in Section 10.5 provided that:

 

(i)                                     Indemnifying Party irrevocably confirms,
based on all of the facts known to the Indemnifying Party, its obligation to
indemnify the Indemnified Party with respect to such third-party claim pursuant
to, and on the terms and subject to the limitations set forth in, this
ARTICLE 10;

 

(ii)                                  the applicable Third Party Claim (A) seeks
and can only result in money damages; and

 

(iii)                               Indemnifying Party conducts the defense of
the applicable Third Party Claim actively and diligently.

 

(b)                                 If an Indemnifying Party timely elects to
assume the defense of a Third Party Claim:

 

(i)                                     the Indemnifying Party will not, so long
as it conducts the defense, be liable to the Indemnified Party under this
ARTICLE 10 for any fees of other counsel or any other expenses with respect to
the defense of the Third Party Claim, in each case subsequently incurred by the
Indemnified Party in connection with the defense of the Third Party Claim after
notice of assumption of defense of the same by the Indemnifying Party; except to
the extent that conflicts of interest or the rules of professional conduct
prevent the counsel for the Indemnifying Party from adequately representing the
Indemnified Party or necessitates that the Indemnified Party obtain separate
counsel, in which case the cost of such counsel for the Indemnified Party will
be included as a Loss; and

 

45

--------------------------------------------------------------------------------


 

(ii)                                  no compromise or settlement of the Third
Party Claim may be effected by the Indemnifying Party without the Indemnified
Party’s Consent (such consent not to be unreasonably withheld, delayed or
conditioned) unless the compromise or settlement includes a grant by each
claimant or plaintiff of a full, unconditional release of the Indemnified Party
from all Liabilities arising from or relating to the claim and the sole relief
provided for is monetary damages that are paid in full by the Indemnifying Party
(or its Affiliates).

 

(c)                                  If an Indemnifying Party does not timely
elect to assume the defense of a Third Party Claim, then the Indemnifying Party
will be bound by any determination made in the Proceeding or any compromise or
settlement effected by the Indemnified Party except that the Indemnified Person
shall not admit any Liability with respect to, or settle, compromise or
discharge, such Third Party Claim without the Indemnifying Party’s Consent
(which consent shall not be unreasonably withheld, delayed or conditioned).

 

(d)                                 The Indemnified Party or the Indemnifying
Party, as the case may be, that is controlling the defense of a Third Party
Claim will keep the other reasonably informed of the Proceeding at all stages
thereof, whether or not the other is represented by counsel.  Each party agrees
to render to each other such assistance as may reasonably be requested in order
to ensure the proper and adequate defense of a Third Party Claim.  Each party
will cooperate with the other and provide such assistance, at the sole cost and
expense of the Indemnifying Party, as such other party may reasonably request in
connection with the defense of the Third Party Claim, including providing such
other party with reasonable access to and reasonable use of all relevant
corporate records and making its officers and employees reasonably available for
depositions, pretrial discovery and as witnesses at trial, if required.  In
requesting any such cooperation, the party requesting such assistance will have
due regard for, and attempt to not be disruptive of, the business and day to day
operations of the other party and will follow all reasonable requests of the
other party regarding any documents or instruments which such party believes
should be given confidential treatment.

 

10.7.                        Tax Treatment.  For Tax purposes, unless otherwise
required by Law, the parties agree to treat all payments made under this
ARTICLE 10, and any payments in respect of any Breaches of representations,
warranties, covenants or agreements hereunder, as adjustments to the Purchase
Price.

 

10.8.                        Exclusive Remedy.  After the Closing, except for
claims of fraud or Willful Breach, the rights and remedies set forth in this
ARTICLE 10 are the sole and exclusive rights and remedies of any Indemnified
Party (including Buyer and Seller) under or in connection with this Agreement,
except that nothing will limit any right to injunctive relief as provided in
this Agreement or any Ancillary Document or under applicable Law.

 

46

--------------------------------------------------------------------------------


 

ARTICLE 11
MISCELLANEOUS PROVISIONS

 

11.1.                        Interpretation and Usage.

 

(a)                                  Unless there is a clear contrary intention:
(i) a reference made to an article, section, appendix, addendum, exhibit or
schedule means a reference to an article, section, appendix, annex, addendum,
exhibit or schedule of or to this Agreement; (ii) the singular includes the
plural and vice versa; (iii) reference to any agreement, document or instrument
means that agreement, document or instrument, including all appendices, annexes,
addenda, exhibits, schedules thereto, as amended or modified and in effect from
time to time in accordance with the terms thereof; (iv) reference to any Law
means that Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Law means that section or provision from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of that section or provision; (v) “hereunder,” “hereof,” “hereto,”
and words of similar import will be deemed references to this Agreement as a
whole and not to any particular article, section or other provision of this
Agreement; (vi) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (vii) “or” is used in the inclusive sense of “and/or”; (viii) “it” or
“its” in reference to a Person will be deemed to include individual natural
Persons; and (ix) the terms “writing,” “written” and words of similar import
will be deemed to include communications and documents in e-mail, fax or any
other similar electronic or documentary form (except that notices given under
this Agreement must comply with the requirements of Section 11.6).

 

(b)                                 All accounting terms used in this Agreement
will be interpreted and all accounting determinations will be made in accordance
with GAAP, except as otherwise stated herein.

 

(c)                                  The table of contents and the headings of
the sections and subsections of this Agreement are inserted for convenience of
the parties only and will not constitute a part hereof.

 

(d)                                 The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event of an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

 

11.2.                        Amendment and Modification.  Subject to applicable
Law and the obligation of Seller to update schedules as provided in
Section 6.1(d), this Agreement may be amended or modified from time to time,
with respect to any of the terms contained herein, except that all amendments
and modifications must be set forth in a writing duly executed by Buyer and
Seller.

 

47

--------------------------------------------------------------------------------


 

11.3.                        Waiver of Compliance; Consents.  Any failure of a
party to comply with any obligation, covenant, agreement or condition herein may
be expressly waived in writing by the party entitled to compliance, but any
waiver or failure to insist upon strict compliance with the obligation,
covenant, agreement or condition will not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.  No single or partial exercise
of a right or remedy will preclude any other or further exercise thereof or of
any other right or remedy hereunder.  Whenever this Agreement requires or
permits the Consent by or on behalf of a party, the Consent must be given in
writing in the same manner as for waivers of compliance.

 

11.4.                        No Third Party Beneficiaries.  Nothing in this
Agreement will entitle any Person (other than a party hereto and its respective
successors and assigns permitted hereby) to any claim, cause of action, remedy
or right of any kind.

 

11.5.                        Expenses.  Each of the parties hereto will bear its
own costs, fees and expenses in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, including fees, commissions and expenses
payable to brokers, finders, investment bankers, consultants, exchange or
transfer agents, attorneys, accountants and other professionals, whether or not
the transactions contemplated herein are consummated, except as otherwise
expressly stated herein.

 

11.6.                        Notices.  All notices, requests, demands and other
communications required or permitted hereunder must be made in writing and will
be deemed to have been duly given and effective:  (a) on the date of delivery,
if delivered personally; (b) on the earlier of the fourth Business Day after
mailing or the date of the return receipt acknowledgment, if mailed, postage
prepaid, by certified or registered mail, return receipt requested; (c) on the
date of transmission with proof of successful transmission, if sent by
facsimile; or (d) on the date of delivery if sent by a recognized overnight
courier:

 

If to Seller, to:

 

Ecolab Inc.

 

 

370 Wabasha Street North

 

 

St. Paul, Minnesota 55102

 

 

Attention: General Counsel

 

 

Fax: (651) 293-2575

 

 

 

With a copy to:

 

Oppenheimer Wolff & Donnelly LLP

 

 

222 South Ninth Street, Suite 2000

 

 

Minneapolis, Minnesota 55402

 

 

Attention: Phillip B. Martin

 

 

Fax: (612) 607-7100

 

or to such other person or address as Seller may furnish to the other parties in
writing in accordance with this Section 11.6.

 

If to Buyer, to:

 

Zep Inc.

 

 

1310 Seaboard Industrial Blvd NW

 

 

Atlanta, GA 30318

 

 

Attention: General Counsel

 

48

--------------------------------------------------------------------------------


 

 

 

Fax: 404-367-4153

 

 

 

With a copy to:

 

Hunton & Williams LLP

 

 

Bank of America Plaza, Suite 4100

 

 

600 Peachtree Street, N.E.

 

 

Atlanta, Georgia 30808-2216

 

 

Attention: Roth Kehoe

 

 

Fax: (404) 888-4190

 

or to such other person or address as Buyer may furnish to the other parties in
writing in accordance with this Section 11.6.

 

11.7.                        Assignment.  This Agreement and all of the
provisions hereof will be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned (whether voluntarily, involuntarily, by
operation of law or otherwise) by any of the parties hereto without the prior
written consent of the other parties, except that Buyer may assign this
Agreement, in whole or in any part and from time to time, to any wholly owned
subsidiary of Buyer provided Buyer remains bound by this Agreement.  Any
assignment or purported assignment in violation of this Section 11.7 will be
void and of no force or effect.  Without limiting the generality of the
foregoing, and solely for purposes of clarity, the foregoing restriction on
assignment prohibits and invalidates any assignment, distribution or other
transfer (and any purported assignment, distribution or other transfer) of any
rights to receive or other interest in or with respect to the purchase price
payable hereunder.

 

11.8.                        Governing Law and Venue.

 

(a)                                  This Agreement will be governed by and
construed in accordance with the internal substantive laws of the State of
Delaware (without regard to the laws of conflict that might otherwise apply) as
to all matters, including matters of validity, construction, effect, performance
and remedies.

 

(b)                                 The parties hereto hereby irrevocably submit
to the exclusive jurisdiction of the courts of the State of Delaware and the
Federal courts of the United States of America located in the State of Delaware
in respect of all matters arising out of or relating to this Agreement, the
interpretation and enforcement of the provisions of this Agreement, and in
respect of the transactions contemplated hereby, and the parties hereby waive,
and agree not to assert, as a defense in any Proceeding for the interpretation
or enforcement hereof, that it is not subject thereto or that the Proceeding may
not be brought or is not maintainable in those courts or that the venue thereof
may not be appropriate or that this Agreement may not be enforced in or by those
courts, and the parties hereto irrevocably agree that all claims with respect to
the Proceeding will be heard and determined exclusively in such a Delaware State
or Federal court.  The parties hereby consent to and grant any such court
jurisdiction over the person of the parties solely for that purpose and over the
subject matter of the dispute and agree that mailing of process or other papers
in connection with any such Proceeding in the manner provided

 

49

--------------------------------------------------------------------------------


 

in Section 11.6 or in such other manner as may be permitted by law will be valid
and sufficient service thereof.

 

11.9.                        Counterparts.  This Agreement may be executed in
one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.  This Agreement may be executed and
delivered by facsimile or pdf transmission and a facsimile or pdf transmission
will constitute an original for all purposes, except as may be otherwise
required by law.  At the request of any party, the parties will confirm a
facsimile or pdf transmission by signing a duplicate original document.

 

11.10.                  Enforcement.  The parties agree that irreparable damage
could occur in the event that any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are Breached. 
Therefore, each party (a) hereby waives, in any action for specific performance,
the defense of adequacy of a remedy at law and any requirement for the posting
of any bond or other security in connection with any such remedy; and (b) agrees
that the other parties may be entitled to specific performance of this Agreement
in any Proceeding initiated to enforce the terms hereof prior to the Closing or
termination of this Agreement, including the issuance of an Order or Orders to
prevent or restrain any actual or threatened Breach of this Agreement, in each
case without any requirement to post any bond or provide other security.  The
remedy of specific performance will be in addition to any other remedy or
remedies to which the other parties may be entitled at law or in equity.

 

11.11.                  Entire Agreement.  This Agreement, including the
exhibits and schedules hereto, embodies the entire agreement and understanding
of the parties in respect of the subject matter contained herein and supersedes
all prior agreements and the understandings between the parties with respect to
the subject matter of this Agreement, other than, prior to the Effective Time,
the Confidentiality Agreement.  No discussions regarding, or exchange of drafts
or comments in connection with, the transactions contemplated herein will
constitute an agreement among the parties hereto or modify the terms of this
Agreement.  Any agreement among the parties will exist only when the parties
have fully executed and delivered this Agreement or any amendments hereto
adopted as provided herein.

 

11.12.                  Severability.  If any term or other provision of this
Agreement or any of the Ancillary Documents is held to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other terms
and provisions of this Agreement will nevertheless remain in full force and
effect so long as the economics or legal substance of the transactions
contemplated hereby are not affected in any manner materially adverse to any
party.  Upon determination that any term or other provision hereof is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement or such Ancillary Document, as applicable,
so as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.

 

11.13.                  WAIVER OF JURY TRIAL.  THE PARTIES WAIVE ANY RIGHT TO A
JURY TRIAL OF ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING

 

50

--------------------------------------------------------------------------------


 

TO THIS AGREEMENT OR THE ANCILLARY DOCUMENTS, OR THE MAKING, PERFORMANCE OR
INTERPRETATION THEREOF, INCLUDING FRAUDULENT INDUCEMENT THEREOF.

 

11.14.                  Guaranty.  Parent does hereby fully, absolutely,
unconditionally and irrevocably guaranty the timely payment and performance when
due and owing of all of the obligations of Buyers under this Agreement and under
the Ancillary Documents, in each case, (a) including all amounts Buyers are
obligated to pay hereunder or under the Ancillary Documents in the event Buyers
fail to perform their obligations thereunder or hereunder or are otherwise
liable for damages hereunder or pursuant thereto and (b) to the extent not paid
or performed by Buyers at such time.  Parent hereby unconditionally and
irrevocably waives (i) any right to require Seller to pursue any other remedy in
the Seller’s power; and (ii) any right to require Seller to make any
presentments or demands for performance from Parent, or give any notices to
Parent of non-performance or nonpayment by Buyers of any of their obligations
under this Agreement or any Ancillary Document.  Parent has knowingly and
voluntarily entered into this guaranty in good faith for the purpose of inducing
Seller to enter into this Agreement and the Ancillary Documents to which Seller
is a party to consummate the transactions contemplated hereby and thereby.

 

ARTICLE 12
DEFINITIONS

 

“Accounting Principles” means GAAP, as consistently applied.

 

“Accounts Receivable” is defined in Section 1.1(a)(ii).

 

“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, the specified Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise.

 

“Agreement” is defined in the first paragraph of this Agreement.

 

“Ancillary Document” means all agreements, certificates, instruments and other
documents executed and delivered by one or more parties in connection with the
execution, delivery and performance of this Agreement.

 

“Annual Financial Statements” is defined in Section 4.5.

 

“Antitrust Laws” is defined in Section 6.3(b)

 

“Assigned Contracts” is defined in Section 1.1(a)(iii)

 

“Assignment and Assumption Agreement” is defined in Section 3.2(b).

 

“Assumed Liabilities” is defined in Section 1.3.

 

51

--------------------------------------------------------------------------------


 

“Authority” means any U.S. or non-U.S. federal, state, provincial, local or
other governmental or quasi-governmental, administrative, regulatory or judicial
court, department, commission, agency, board, bureau, instrumentality or other
authority.  For clarity, this term includes the New York Stock Exchange.

 

“Balance Sheet Objection Notice” is defined in Section 2.3(b)(ii).

 

“Balance Sheet Resolution Period” is defined in Section 2.3(b)(ii).

 

“Basket” is defined in Section 10.4(a).

 

“Bill of Sale” is defined in Section 3.2(a).

 

“Breach” means (a) with respect to any Contract, any breach of or inaccuracy in
any express or implied representation or warranty given in connection with the
Contract, any breach of or failure to perform or comply with any express or
implied covenant or obligation in connection with the Contract, or the
occurrence of any default or event of default, however defined, in connection
with the Contract, or (b) with respect to any Law or Order (including any
Permit), any violation or other failure to comply with any obligation or
restriction contained in or imposed by the Law or Order (including any Permit).

 

“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in New York, New York are permitted or required by Law to be
closed.

 

“Business Employee” is defined in Section 4.13(a).

 

“Business Information” is defined in Section 1.1(a)(vi).

 

“Business” is defined in Recital A.

 

“Buyer Board” means the board of directors of US Buyer.

 

“Buyer Indemnified Parties” is defined in Section 10.3.

 

“Buyer’s Estimate” is defined in Section 2.3(a)(i).

 

“Buyers” is defined in the first paragraph of this Agreement.

 

“Camco Supply Agreement” is defined in Section 3.2(i).

 

“Canadian Buyer” is defined in the first paragraph of this Agreement.

 

“Canadian Consideration” is defined in Section 2.1(b)(i).

 

“Canadian Purchased Assets” is defined in Section 1.1(b)(ii).

 

“Canadian Seller” is defined in the first paragraph of this Agreement.

 

“Cap” is defined in Section 10.4.

 

52

--------------------------------------------------------------------------------


 

“Cash Consideration” is defined in Section 2.1.

 

“Closing Adjustment Amount” is defined in Section 2.3.

 

“Closing Balance Sheet” is defined in Section 2.3(b)(i).

 

“Closing Date” is defined in Section 3.1.

 

“Closing Modified Net Working Capital” means as of the Closing Date (a) the
aggregate of following financial line items derived from the books and records
of the Business: “Cost Per Car A/R”, “Allowance-US”, “Accounts Receivable-US”,
“Accounts Receivable-Canada”, and “Allowance-Canada” minus (b) the aggregate of
the following financial line items derived from the books and records of the
Business: “Accrued Corporate Acct Rebates-US”, “Accrued Handling Fees”, “Misc
Liability”, and “Accrued Corporate Acct Rebates-Canada” in all cases
(y) calculated in accordance with the Accounting Principles and (z) taken from
the Final Closing Balance Sheet as finally determined pursuant to
Section 2.3(b)(iv).

 

“Closing” is defined in Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Competitive Activities” is defined in Section 7.2(a).

 

“Confidential Information” means information and materials of a Person that are
confidential and of substantial value to such Person, which value would be
impaired if such information were disclosed to third parties, but excluding any
such information that (i) is in the public domain or becomes available to the
public from a source other than the Person who is asserting the exception set
forth in this clause (i) or (ii) becomes available, after Closing Date, to the
Person who is asserting the exception set forth in this clause (ii) on a
non-confidential basis from a Third Party who is permitted to disclose such
information to the Person asserting this exception.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
May 23, 2012, between Buyer and Green Holcomb & Fisher on behalf of Seller.

 

“Consent” means any consent, approval, ratification, waiver or other
authorization.

 

“Contract” means any written, oral or other agreement, contract, subcontract,
lease, binding understanding, obligation, promise, instrument, bonds, indenture,
mortgage, note, option, warranty, purchase order, license (including but not
limited to software licenses and licenses for Intellectual Property),
sublicense, commitment or undertaking of any nature, which, in each case, is
legally binding upon a party or on any of its Affiliates.

 

“Copyright” means any registered or unregistered work of authorship fixed in a
tangible format.

 

“Distributorship Agreement” is defined in Section 3.2(j)

 

53

--------------------------------------------------------------------------------


 

“Effective Time” is defined in Section 3.1.

 

“Encumbrance” means, with respect to any asset or security, any mortgage, deed
of trust, lien, pledge, attachment, levy, charge, restriction, imposition,
pledge, easement, covenant, encroachment, security interest, conditional sale or
other interest in property or assets (or the income or profits therefrom)
designed to secure the repayment of indebtedness, collateral assignment, adverse
claim of title, ownership or right to use, restriction, right of first refusal
or offer or other encumbrance of any kind in respect of such asset or security,
whether consensual or nonconsensual and whether arising by agreement or under
any Law or otherwise.

 

“End Date” is defined in Section 9.1(b)(i).

 

“Environment” means soil, land surface or subsurface strata, surface water,
ground water, drinking water supplies, stream sediments, ambient air (including
indoor air), plant and animal life and any other environmental medium or natural
resource, and “Environmental” means having to do with any of the foregoing.

 

“Environmental Law” means any and all applicable international, foreign,
federal, state, local or municipal laws, treaties, executive orders, statutes,
codes, rules, regulations, ordinances, standards, legally binding guidance
document, common law (including, without limitation, common law theories of
negligence, nuisance and trespass) or requirements of any governmental authority
and interpretation thereof (including, without limitation, any judicial or
administrative orders, directives, decisions, injunctions and decrees) now or
hereinafter in effect, regulating, relating to or imposing liability, standards
or obligations of conduct concerning (i) any “hazardous waste” (as defined by 42
U.S.C. § 6903(5)), “hazardous substance” (as defined by 42 U.S.C. § 9601(14)),
“hazardous material” (as defined by 49 U.S.C. § 5102(2)), “toxic pollutant” (as
listed pursuant to 33 U.S.C. § 1317), or “pollutant or contaminant” (as defined
in 42 U.S.C. § 9601(33)), any “oil” (as defined by 33 U.S.C. § 2701(23)) or
(ii) any environmental media, environmental protection, natural resources or
health and safety (including without limitation the health and safety of
workers), together with any amendment or reauthorization thereto or thereof, and
any and all regulations promulgated thereunder, and all analogous state and
local counterparts or equivalents.

 

“Environmental Liabilities” means all Liabilities, demands, damages, injuries,
causes of action or suits at law or in equity, contract or tort, costs of any
kind or nature, and liability of every kind or nature whatsoever, whether past
or present, and whether or not now claimed or known, of whatever kind or
character”] related to compliance with Environmental Laws or any claims for
property damage, natural resource damage, diminution in property value,
emotional distress, loss of peace of mind and happiness, discomfort,
inconvenience, annoyance, disruption, nuisance, trespass, death, and personal or
bodily injuries related to or arising out of the presence or, Release of, or
exposure to, any Hazardous Substance.

 

“Estimated Modified New Working Capital” is defined in Section 2.3(a)(ii)

 

“European Buyer” is defined in the first paragraph of this Agreement.

 

“European Consideration” is defined in Section 2.1(b)(ii).

 

54

--------------------------------------------------------------------------------


 

“European Consideration” is defined in Section 2.1(b)(ii)

 

“European Purchased Assets” is defined in Section 1.1(b)(i).

 

“Final Adjustment Amount” is defined in Section 2.3(b)(iv).

 

“Final Closing Balance Sheet” is defined in Section 2.3(b)(iii).

 

“Final Price Allocation” is defined in Section 2.2.

 

“Financial Statements” is defined in Section 4.5.

 

“Fundamental Representations” is defined in Section 10.4(a).

 

“GAAP” means accounting principles generally accepted in the United States.

 

“Governing Documents” means, with respect to a specified Person, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement or limited liability company
agreement; (e) if another type of Person, any other charter or similar document
adopted or filed in connection with the creation, formation or organization of
the Person; (f) all shareholders’ and other equity holders’ agreements, voting
agreements, voting trust agreements, joint venture agreements, registration
rights agreements or other agreements or documents relating to the organization,
management or operation of any Person or relating to the rights, duties and
obligations of the shareholders or other equity holders of any Person; and
(g) any amendment or supplement to any of the foregoing.

 

“Hazardous Material” means (a) petroleum or petroleum product, explosive,
radioactive material, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, dioxins, furans, lead, radon gas, volatile organic
compounds, or (b) any substance, material, product, derivative, compound,
mixture, mineral, chemical, waste, solid, liquid or gas, in each case whether
naturally occurring, human-made, or the by-product of any process, (i) that is
now or hereafter becomes defined as or included within the definition of a
“hazardous substance,” “hazardous waste,” “hazardous material,” “toxic
chemical,” “toxic substance,” “hazardous chemical,” “extremely hazardous
substance,” “pollutant,” “contaminant,” or any other words of similar meaning
under any federal, state, or local Environmental Law or regulation, or exposure
to which or the presence, use, generation, treatment, release, transport or
storage of which is now or hereafter prohibited, limited, restricted or
regulated under any federal, state, or local environmental law or regulation or
by any governmental or regulatory authority.

 

“HSR Act” is defined in Section 6.3.

 

“Indemnified Party” is defined in Section 10.5(a).

 

“Indemnifying Party” is defined in Section 10.5(a).

 

55

--------------------------------------------------------------------------------


 

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether owned or held for use under
license and whether registered or unregistered, including all (a) Marks, Patents
and Copyrights; (b) confidential and/or proprietary information, trade secrets
and know-how, including customer lists, customer data, technical information,
plans, drawings, designs, formulae, process technology, manuals, data, records,
procedures, product packaging instructions, product specifications and
formulations, analytical methods, sources and specifications for raw materials,
health and safety information, environmental compliance and regulatory
information, research and development records, data and reports; (c) software,
including data files, source code, object code, application programming
interfaces, databases and other software-related specifications and
documentation; and (d) claims, causes of action and defenses relating to the
enforcement of any of the foregoing.

 

“IP Buyer” is defined in the first paragraph of this Agreement.

 

“IP Use Transition Agreement” is defined in Section 3.2(g).

 

“IRS” means the United States Internal Revenue Service.

 

“ITW License” means that certain Trademark License Agreement dated as of
January 6, 1999 by and between Seller and Illinois Tool Works, Inc., as
successor licensor.

 

“Key Business Contracts” is defined in Section 4.16(a).

 

“Knowledge” means, with respect to any individual natural Person, the knowledge
of that individual, and with respect to any other Person, the knowledge of any
one or more members of senior management of that Person (which in the case of
Seller, consists only of the actual knowledge of, Mark Aggerbeck, Darrin Baum,
Megan Loch, Steve Nichols, Kent White, Jeff Blair and John Tidd.

 

“Latest Balance Sheet Date” is defined in Section 4.5.

 

“Latest Interim Balance Sheet” is defined in Section 4.5.

 

“Latest Interim Financial Statements” is defined in Section 4.5.

 

“Law” means any U.S. or non-U.S. federal, state, provincial, local, municipal or
other law, statute, constitution, principle of common law, ordinance, code,
permit, rule, regulation, decree, writ, injunction, policy, guideline, ruling,
judgment, Order or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Authority.

 

“Legal Restraint” is defined in Section 8.1(a).

 

“Liability” means, with respect to any Person, any liability or obligation of
that Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, asserted or unasserted, disputed
or undisputed, liquidated or unliquidated, secured or unsecured, joint or
several, due or to become due, vested or unvested, executory, determined,

 

56

--------------------------------------------------------------------------------


 

determinable or otherwise, and whether or not the same is required to be accrued
on the financial statements of that Person in accordance with GAAP.

 

“Losses” means any liabilities, claims, assessments, losses, costs, expenses
(including costs of investigation and defense and reasonable attorneys’ fees),
interest, fines, taxes, penalties, obligations and direct damages, but
specifically excluding punitive, consequential, incidental, indirect or special
damages, diminution of value or other premium damages, except to the extent such
damages are payable to a Third Party with respect to a Third Party claim or are
incurred as a result of fraud, Willful Breach.

 

“Manufacture and Supply Agreement” is defined in Section 3.2(f).

 

“Mark” means any registered or unregistered trademark, service mark, trade name,
product name, d/b/a, certification mark, Internet domain name, uniform resource
locator, slogan, logo, symbol, trade dress, rights of publicity or other indicia
of origin, including all goodwill of the Business associated with any of the
foregoing.

 

“Material Adverse Effect” means any change, effect, event, violation,
inaccuracy, circumstance or condition (whether considered individually or in the
aggregate with other changes, effects, events, violations, inaccuracies,
circumstances or conditions) that (a) has had or would reasonably be expected to
have a material adverse effect on the Business, the operations of the Business,
the financial condition of the Business or the Purchased Assets, or
(b) materially impedes or delays, or is reasonably likely to materially impede
or delay, the consummation of the transactions contemplated by this Agreement,
except that none of the following will be considered (either alone or in
combination) in determining whether a Material Adverse Effect has occurred:
(i) general changes in conditions in the United States or global economic
conditions (provided that such changes do not affect the Business or the
Purchased Assets in a disproportionate manner compared to other specialty
chemical manufacturers), (ii) general changes in the markets in which the
Business operates (provided that such changes do not affect the Business or the
Purchased Assets in a disproportionate manner compared to other specialty
chemical manufacturers), (iii) changes in any generally applicable Laws or
generally applicable accounting regulations or principles (provided that such
changes do not affect the Business or the Purchased Assets in a disproportionate
manner compared to other specialty chemical manufacturers), or (iv) effects
which are the result of the public announcement or pendency of this Agreement,
including any action taken to secure or to attempt to secure, approval of the
transaction contemplated by this Agreement under any Antitrust Laws or any Order
issued or action commenced by any Authority pursuant to any Antitrust Law.

 

“Neutral Auditor” means the New York office of Grant Thornton LLP or if Grant
Thornton is unable or unwilling to serve as a Neutral Auditor, any of the New
York offices of BDO Seidman.

 

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Authority or arbitrator, including without limitation,
those entered into by consent of the parties hereto.

 

57

--------------------------------------------------------------------------------


 

“Ordinary Course of Business” means, with respect to a specified Person, action
that (a) is consistent in nature, scope and magnitude with the past practices of
such Person and is taken in the ordinary course of such Person’s normal
operations, and (b) does not require authorization by such Person’s board of
directors, shareholders, partners or other owners or equity holders, trustees,
lenders, beneficiaries or other Persons acting in a similar capacity and does
not require any other separate or special authorization or Consent.

 

“Parent” is defined in the first paragraph of this Agreement

 

“Patent Assignment Agreement” is defined in Section 3.2(c).

 

“Patent” means issued U.S. and foreign patents and pending patent applications,
patent and invention disclosures, and any and all divisions, continuations,
continuations-in-part, reissues, reexaminations, and extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention and similar statutory
rights, or any invention or discovery covered thereby.

 

“Permit” means any Consent, license, registration, certification, listing or
permit issued, granted, given or otherwise made available by or under the
authority of any Authority or recognized Third Party certification or standards
organizations which are necessary to carry on the Business as presently
conducted.

 

“Permitted Encumbrance” means (a) any Encumbrance for mechanics’, carriers’,
workmen’s, repairmen’s or other similar liens (inchoate or otherwise) arising or
incurred in the Ordinary Course of Business in respect of obligations which are
not overdue and are not otherwise material to the Business or Purchased Assets
and which will not be Liabilities of Buyer or otherwise encumber any of the
Purchased Assets, (b) restrictions or rights to use Intellectual Property
arising out of the license agreement(s) set forth in Schedule 4.16(a)(iv) under
which such Intellectual Property is used, or under which rights are granted;
(c) territorial or statutory limitations with respect to Intellectual Property;
and (d) Taxes or other governmental charges not yet due and payable or the
amounts or validity of which are being contested in good faith by appropriate
proceedings by Seller and which will not be Liabilities of Buyer or otherwise
encumber any of the Purchased Assets.

 

“Person” means an individual natural person or any corporation, association,
partnership, limited liability company, limited liability partnership, joint
stock company, business or other trust, unincorporated association, joint
venture or other entity (including any Authority).

 

“Price Allocation Statement” is defined in Section 2.2.

 

“Price Allocation” is defined in Section 2.2.

 

“Proceeding” means any formal action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative, whether public or private) commenced, brought,
conducted or heard by or before, any Authority or arbitrator.

 

“Purchase Price” is defined in Section 2.1.

 

58

--------------------------------------------------------------------------------


 

“Purchased Assets” is defined in Section 1.1.

 

“Real Property” means any parcel or tract of land, including any and all
buildings, structures, fixtures and improvements located thereon, including
those under construction, and all privileges, rights, easements and
appurtenances belonging to or for the benefit thereof.

 

“Release” means any spill, emission, discharge, leak, escape, injection,
deposit, disposal, dispersal, leach, migration or other release or threatened
release, however defined and whether intentional or unintentional, of any
Hazardous Material into, within or otherwise affecting the Environment.

 

“Required Consents” is defined in Section 3.2(i).

 

“Retained Assets” is defined in Section 1.1(b).

 

“Retained Liabilities” is defined in Section 1.4.

 

“Retained Shared Intellectual Property” means the Intellectual Property subject
to the Shared IP License.

 

“Seller Board” means the board of directors of Seller.

 

“Seller Disclosure Schedule” is defined in the preamble to ARTICLE 4.

 

“Seller Indemnified Parties” is defined in Section 10.2.

 

“Seller Owned Intellectual Property” means the Intellectual Property identified
on Schedule 1.1(a)(iv).

 

“Seller’s Estimate” is defined in Section 2.3(a)(i).

 

“Seller’s IP Sub” means Ecolab USA, Inc. a wholly owned subsidiary of Seller.

 

“Seller” is defined in the first paragraph of this Agreement.

 

“Shared IP License” is defined in Section 3.2(h).

 

“Shared Services” means services provided to Buyer by Seller or any of its
Affiliates pursuant to the Transition Services Agreement, including services
related to human resources, finance,

 

“Tangible Personal Property” is defined in Section 1.1(a)(i).

 

“Target Modified Net Working Capital” is defined in Section 2.3(b)(iv).

 

“Target Modified Net Working Capital” means an amount equal to eight million
four hundred twenty-five thousand Dollars ($8,425,000)

 

59

--------------------------------------------------------------------------------


 

“Tax Return” means any return, statement, declaration, claim for refund, report,
estimate, notice, form, schedule, informational return, statement or other
document (including estimated Tax returns and reports, withholding Tax returns
and reports, any schedule or attachment, information returns and reports and any
amendment to any of the foregoing) relating to Taxes.

 

“Tax” means (a) any income, gross income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, property (real,
tangible or intangible), Environmental (including taxes under Code Section 59A),
windfall profit, capital gain, customs, vehicle, airplane, boat, vessel or other
title or registration, capital stock, franchise, employees’ income withholding,
foreign or domestic withholding, social security (or the equivalent),
unemployment, disability, Real Property, personal property, sales, use, ad
valorem, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax, fee, assessment, levy, tariff, charge or duty of any
kind whatsoever (including, for clarity, any amounts owed to any Authority or
other Person in respect of unclaimed property or escheat laws) and any interest,
penalty, addition to tax or additional amount, whether disputed or not, thereon
imposed, assessed or collected by or under the authority of any Authority
responsible for the imposition of the tax, (b) any Liability for the payment of
any amounts of the type described in clause (a) of this definition as a result
of being a member of an affiliated, consolidated, combined, unitary or aggregate
group for any Taxable Period, and (c) any Liability for the payment of any
amounts of the type described in clause (a) or (b) of this definition as a
result of being a party to a tax sharing Contract, a transferee of or successor
to any Person, or as a result of any express or implied Liability to assume the
tax or to indemnify any other Person, other than any Contract, agreement or
arrangement, the primary purpose of which is not the sharing, allocation or
payment of Tax and in which such provision regarding the sharing, allocation or
payment of Tax are typical of such Contract, agreement or arrangement.

 

“Taxable Period” means any taxable year, any other period that is treated as a
taxable year, or any other period, or portion thereof, in the case of a Tax
imposed with respect to another period (such as a quarter) with respect to which
any Tax may be imposed under any applicable Law.

 

“Termination Date” means, if applicable, the effective date this Agreement is
terminated pursuant to Section 9.1.

 

“Third Party Claim” means a claim by a Person who is not a party to this
Agreement.

 

“Third Party” means any Person who is not a party to this Agreement.

 

“Top Customer” is defined in Section 4.18(a).

 

“Top Supplier” is defined in Section 4.18(b).

 

“Trademark Assignment Agreement” is defined in Section 3.2(d).

 

“Transfer Taxes” is defined in Section 7.4.

 

“Transferred Employee” is defined in Section 6.5(b).

 

60

--------------------------------------------------------------------------------


 

“Transferred Intellectual Property” is defined in Section 1.1(a)(iv).

 

“Transition Services Agreement” is defined in Section 3.2(e).

 

“U.S. Price Allocation” is defined in Section 2.2.

 

“US Buyer” is defined in the first paragraph of this Agreement.

 

“Willful Breach” means any a breach of any covenant set forth in this Agreement
that is directly a result of an action or failure to act by the breaching party
with the actual knowledge of such breaching part that such act or failure to act
would constitute a breach of this Agreement.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be duly executed as of the day and year first above written.

 

ECOLAB INC.

 

 

 

 

 

By:

/s/ Douglas Baker

 

Name: Douglas Baker

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

ZEP VEHICLE CARE INC.

 

 

 

 

 

By:

/s/ Mark R. Bachmann

 

Name: Mark R. Bachmann

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ZEP IP HOLDING LLC,

 

 

 

 

 

By:

/s/ Mark R. Bachmann

 

Name: Mark R. Bachmann

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ACUITY HOLDINGS, INC,

 

 

 

 

 

By:

/s/ Mark R. Bachmann

 

Name: Mark R. Bachmann

 

Title: Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

ZEP INDUSTRIES B.V.,

 

 

 

 

 

By:

/s/ Mark R. Bachmann

 

Name: Mark R. Bachmann

 

Title: Director

 

 

 

 

 

ZEP INC.,

 

Solely for purposes of Sections 1.1(b)(i), 1.1(b)(ii) and 11.14

 

 

 

 

 

By:

/s/ Mark R. Bachmann

 

Name: Mark R. Bachmann

 

Title: Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------